IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 446A13

                                Filed 8 June 2018

STATE OF NORTH CAROLINA

              v.
MARIO ANDRETTE McNEILL


      Appeal as of right pursuant to N.C.G.S. § 7A-27(a) from a judgment imposing

a sentence of death entered by Judge James Floyd Ammons Jr. on 29 May 2013 in

Superior Court, Cumberland County, upon a jury verdict finding defendant guilty of

first-degree murder. Heard in the Supreme Court on 9 May 2017 in session in the

Old Chowan County Courthouse (1767) in the Town of Edenton pursuant to N.C.G.S.

§ 7A-10(a).

      Joshua H. Stein, Attorney General, by Anne M. Middleton and Derrick C.
      Mertz, Special Deputy Attorneys General, for the State.

      Glenn Gerding, Appellate Defender, and Andrew DeSimone, Benjamin
      Dowling-Sendor, and Daniel Shatz, Assistant Appellate Defenders, for
      defendant-appellant.


      HUDSON, Justice.


      Defendant Mario Andrette McNeill appeals his conviction and sentence of

death for the first-degree murder of Shaniya Davis. Defendant was found guilty of

first-degree murder based on malice, premeditation, and deliberation, and under the

felony murder rule, with the underlying felonies being sex offense of a child and

kidnapping. Defendant was also convicted of related charges of sexual offense of a
                                    STATE V. MCNEILL

                                    Opinion of the Court



child by an adult offender, taking indecent liberties with a child, first-degree

kidnapping, human trafficking, and subjecting the victim to sexual servitude. We

find no error in defendant’s trial or sentencing, and we further determine that

defendant’s sentence of death is not disproportionate to his crimes.

                                       Background

       The evidence at trial tended to show that in September 2009, Shaniya Davis

was five years old and, along with her mother, Antoinette Davis, and her seven-year-

old brother, C.D., lived in the trailer of Antoinette’s sister, Brenda Davis, located in

Sleepy Hollow Trailer Park (Sleepy Hollow) in Fayetteville, North Carolina. Brenda

had previously “been seeing” defendant, who also went by the nickname “Mano,”1 and

he had given her the deposit to move into the Sleepy Hollow trailer.               Because

defendant spent time at the trailer, he knew Antoinette and had been in the presence

of Shaniya and C.D. before, and he also knew how to get into the trailer, even when

the door was locked. At the time of the events at issue, Brenda was “seeing” Jeroy

Smith, the father of her children. Brenda, Jeroy, and their children stayed in the

back bedroom, while Antoinette and her children stayed in the front room of the

trailer. Defendant lived with April Autry, the mother of his eighteen-month-old

daughter, on Washington Drive in Fayetteville.




       1Because defendant is referred to as “Mano” in the transcript, we use that spelling
here; however, in a police interview, he explained that he was known as “Mono,” which people
confused with the “kissing disease.”

                                            -2-
                                STATE V. MCNEILL

                                 Opinion of the Court



      On the evening of 9 November and continuing into the early morning hours of

10 November 2009, after ingesting cocaine and “a couple shots of liquor,” defendant

began “text[ing] all the females in [his] phone.” He tried to text Brenda, but her

phone was turned off. Another woman, Taisa McClain, who also lived in Sleepy

Hollow, began exchanging text messages with defendant and agreed to invite him

over; however, by the time defendant arrived at Sleepy Hollow at 2:52 a.m. on 10

November, Taisa had fallen asleep and did not answer defendant’s texts. At 3:06

a.m., defendant texted “Goodnight” to Taisa and then at 3:07 a.m., defendant again

attempted to text Brenda.

      At around 5:30 a.m., Brenda woke up because she thought she heard the

bedroom door open, and she mentioned this to Jeroy. Brenda and Jeroy went back to

sleep but were reawakened at around 6:00 a.m. by Antoinette, who came into the

room and asked if they had seen Shaniya. When they responded in the negative,

Antoinette told them she was going outside to search for Shaniya. While Antoinette

was outside, C.D. told Brenda and Jeroy that defendant had been there the previous

night. Jeroy asked C.D. if he was sure about this, and C.D. responded, “yeah.”

Brenda texted and called defendant, but he did not answer his telephone. Jeroy then

called April Autry, who told him that defendant was not with her.

      Antoinette returned to the trailer and reported that she had knocked on doors

in Sleepy Hollow but that no one had seen Shaniya. Brenda told Antoinette to call

the police, but Antoinette was hesitant to do so. Brenda and Jeroy went outside and


                                         -3-
                                    STATE V. MCNEILL

                                     Opinion of the Court



noticed that the stairs and railings of the trailer contained feces that had not been

there the night before. There was also what appeared to be illegible yellow writing

scribbled within the feces on a railing.

       Shortly after 6:00 a.m. that same morning, defendant arrived at the Comfort

Inn & Suites (Comfort Suites) in Sanford where he entered the hotel alone, provided

identification, and checked into Room 201 under his own name. There was video

footage of the transaction because cameras operated continually throughout the

hotel.2 Defendant told the front desk clerk, Jacqueline Lee, that he was traveling

with his daughter to take her to her mother in Virginia. Video footage from hotel

security cameras showed that after checking in, defendant returned to his vehicle in

the back of the parking lot at approximately 6:17 a.m, where he remained for several

minutes, before coming back into the hotel carrying a child covered up with a blue

blanket. Lee observed defendant carrying the child on the video feed and noticed the

texture of her hair, which Lee recalled when she saw an Amber Alert that was issued

for Shaniya. Additionally, Seth Chambers, who was staying at the hotel during a

business trip, passed defendant in the hallway near Room 201 at 6:24 a.m. and

observed defendant carrying a child.


       2The general manager of the hotel, Angela Thompson, testified at trial and explained
that because the cameras are manually programmed, the time varies slightly between
separate cameras, but by no more than a minute apart. Additionally, Thompson testified
that on 10 November she had not yet changed the time on the recorders to reflect the recent
daylight savings time change on 1 November 2009; as a result, the time stamps on the video
recordings were one hour ahead of the actual time. For clarity, we refer simply to the actual
time.

                                             -4-
                                   STATE V. MCNEILL

                                   Opinion of the Court



      At the hotel’s morning shift change, Regina Bacani replaced Lee at the front

desk. During the shift change, defendant came to the breakfast area alone, got a

banana, some juice, and a muffin, and took them back to his room. Lee pointed

defendant out to Bacani and told her about the recent check-in. Hotel cameras

showed defendant walking toward the breakfast area at 6:36 a.m. and returning

down the hall and into his room with food and drink in his hands.

      Back at Sleepy Hollow, Antoinette called the police at 6:52 a.m. at the urging

of Brenda. About ten minutes after Antoinette’s telephone call, the police arrived,

began searching for Shaniya with canines, and started interviewing people.

Fayetteville Police Officer Elizabeth Culver observed a substance that was later

determined to be feces on both railings of the front porch. The substance was smooth,

like something had been poured on it. Antoinette Davis had a cooking pot in her hand

when Officer Culver arrived, and someone said Antoinette had poured water on the

railings, so Officer Culver asked her not to do that. In the trash can of unit 1119,

police found a blanket that Antoinette Davis identified as hers and which Jeroy Smith

recognized as having been in the living room of the trailer recently. The blanket was

a thick child’s comforter-type blanket, and it had feces on it. Jennifer Slish, a forensic

technician for the Fayetteville Police Department at that time, took the blanket into

evidence to be processed for fluids, fibers, and hairs.

      Officer Culver spoke with Antoinette, Brenda, Jeroy, and C.D. at the scene.

C.D. seemed very distracted and would look at his aunt before responding. C.D. said


                                           -5-
                                  STATE V. MCNEILL

                                   Opinion of the Court



he remembered Shaniya coming to bed but did not remember her leaving the

bedroom. At trial, C.D. ultimately testified that he had seen defendant at the trailer

that morning. Because Antoinette and Brenda were consistently looking at their

phones and texting, Officer Culver had difficulty getting them to focus on the

questions being asked, so her Lieutenant agreed to take them downtown to be

interviewed. Officer Culver and her partner, Daniel Suggs, went to the main office

of the trailer park to view the security video so as to look for a child roaming around

the trailer park or for vehicles coming into the area.

      At approximately 7:34 a.m., the video cameras at the Comfort Suites showed

defendant leaving Room 201 and going to the elevator with a child later identified as

Shaniya. At 7:35 a.m., the video shows defendant exiting the side door of the hotel

and walking down the sidewalk still carrying Shaniya. Matthew Argyle, the hotel’s

maintenance worker at the time, appeared on the video one minute later. Argyle

later testified that he was outside the side door picking up cigarette butts and trash

when he saw defendant come out with a five- or six-year-old female child on his

shoulder. Defendant had her covered, and Argyle thought she was asleep. When

Argyle said hello, defendant made eye contact with him before looking away without

saying anything in response and continuing walking toward the parking lot. Argyle

“noticed something was amiss,” and he thus tried to observe defendant without

making it obvious that he was doing so. Defendant put the child in the right rear

passenger side of his car, got into the driver’s seat, and began smoking a cigarette or


                                           -6-
                                   STATE V. MCNEILL

                                    Opinion of the Court



cigar. Argyle continued to watch defendant while acting like he was doing busy work,

because he just felt something was amiss. Defendant then drove to the pavilion at

the front entrance of the hotel, extinguished his smoking material, and entered the

hotel.

         Defendant approached the front desk and asked Bacani for his security deposit,

stating that he had to get back on the road to drive his daughter to Virginia to meet

her mother. Security cameras show Bacani giving defendant the cash receipt to sign

and returning the deposit. The housekeeper who later cleaned Room 201 brought

Bacani one or two small, clear, open plastic packets with white residue that she had

found in the room, which Bacani believed to be cocaine.

         Meanwhile, Argyle watched defendant leave the hotel entrance, get back in his

car, drive away, and turn left onto the main road. Argyle did not act on his feeling

that something was wrong until the following day when hotel staff saw an Amber

Alert and called law enforcement. The hotel security cameras show defendant leaving

the hotel’s front entrance and getting into his car at 7:40 a.m., after which the car

turned left towards Highway 87.

         Telephone records indicate that at approximately 7:49 a.m., defendant sent a

text saying “Hey” to Brenda Davis, who was at the police station at this time and had

texted “Hey” to defendant at 6:53 a.m. after learning from C.D. that defendant had

been in the trailer the previous night. At approximately 8:22 a.m., cell phone tower

pings showed defendant’s phone to be near the intersection of Highway 87, Highway


                                            -7-
                                 STATE V. MCNEILL

                                  Opinion of the Court



24, and Highway 27 in an area known as the Johnsonville and Barbeque area of

Highway 87. At approximately 8:33 a.m., Brenda sent a text message to defendant

stating, “U been 2 my house.” At 8:35 a.m., defendant responded to Brenda, “No

[wh]y.”   Brenda sent a return message at 8:37 a.m. stating, “U lyin,” to which

defendant responded, “No can i come though.” At 8:39 a.m., Brenda responded, “Hell

no.” At 8:40 a.m., defendant sent a message to Brenda stating, “Dam its [sic] like

that.” At 8:41 a.m., defendant sent a message to Brenda adding, “Him there.” At

8:47 a.m., Brenda sent a message to defendant telling him, “Dont text me no mo [sic].”

At 8:50 a.m., defendant sent a message to Brenda saying, “Sure what ever.” At 9:19

a.m., defendant sent a message to Brenda inquiring, “[Wh]y [your] baby dad call my

baby ma askin 4 me.” At 9:48 a.m., defendant sent a final message to Brenda asking,

“What da hell is going on.” Brenda testified that she did not tell law enforcement she

was text messaging defendant during the same time she was at the station because

she “didn’t want to assume” anything at that point. For the same reason, she did not

immediately tell police what C.D. had said about seeing defendant in the trailer.

      Bacani finished working at the Comfort Suites at 3:00 p.m. and reported back

for the 7:00 a.m. shift change the next day, 11 November 2009. Bacani and Lee then

noticed an Amber Alert on the hotel’s computer screen. Lee thought the picture

shown on the screen was that of the same child she had observed with defendant the

previous morning, and accordingly, she called the Amber Alert hot line. Slish, the

forensic technician, responded to the call and processed Room 201 for evidence. The


                                          -8-
                                  STATE V. MCNEILL

                                  Opinion of the Court



hotel manager advised Slish that the bedding had not been changed but that the

trash had been taken out and a towel had been removed before staff became aware of

the situation. Two comforters from the beds in Room 201 were among the evidence

Slish collected.

      Charles Kimble, who was at that time a Captain in the Fayetteville Police

Department and in charge of its investigation bureau, was responsible for the

logistics of trying to find Shaniya. Based on the video from the hotel, police believed

that defendant had been with Shaniya and that she was still alive. After obtaining

defendant’s cell phone number from his mother, police gave the number to FBI

Special Agent Frank Brostrom, who began an analysis of defendant’s phone.

      Brostrom testified that the National Center for Missing and Exploited

Children had already notified the FBI about the case. According to Brostrom, when

the FBI receives a notification of a missing child, agents immediately contact local

law enforcement to offer assistance. Brostrom contacted Sergeant Chris Courseon of

the Fayetteville Police Department, who quickly invited Brostrom to come and help

with the search for Shaniya. Brostrom arrived at Sleepy Hollow on the afternoon of

10 November.

      In exigent circumstances, including situations when young children are

missing, the FBI can make a showing of imminent danger of serious bodily injury or

death and thereby obtain from communications carriers information such as

telephone data, “GPS, toll records,” and cell tower records. Brostrom had already


                                          -9-
                                 STATE V. MCNEILL

                                  Opinion of the Court



telefaxed exigent circumstance requests to telephone companies to obtain

information on phone numbers belonging to Brenda Davis, Antoinette Davis, and an

associate of theirs, and on 12 November, Brostrom made a request for information

regarding defendant’s phone number.         Brostrom quickly obtained information

associated with defendant’s cell phone including call details, cell phone tower

locations, and text messaging, with longitudes and latitudes for the cell towers for

which the phone number would have pinged.

      Defendant’s cell phone data were analyzed by Special Agent Michael Sutton of

the FBI’s Cellular Analysis Survey Team (CAST). CAST assesses cellular telephone

records and applies the cell tower and sectors utilized by a particular phone to map

its location. When Sutton received the electronic information from defendant’s cell

phone, he performed an initial analysis, created some rough draft maps, and provided

Brostrom an initial search area in the Highway 87 area along Highway 27. Following

the FBI’s recommendation, police began searching for Shaniya in the area around

Highway 87 from Spring Lake toward Sanford. Having received offers of assistance

from volunteers and different law enforcement agencies, investigators mobilized a

huge search and rescue effort.

      After the hotel video showing defendant with a child believed to be Shaniya

came to light, Brenda Davis and Jeroy Smith told police that C.D. had seen defendant

at the trailer the night Shaniya disappeared. Brenda had also seen defendant try to

talk to Antoinette at their aunt’s house, to which Antoinette responded, “I don’t have


                                         -10-
                                 STATE V. MCNEILL

                                 Opinion of the Court



shit to say to you.   I just want to know where my mother fucking baby’s at.”

Defendant said, “All right,” and jumped in his car and sped away. Brenda began to

think Antoinette was lying about what she knew, and Brenda and Antoinette argued

and did not speak after this. In the evening hours of 12 November, Brenda talked to

detectives again, told them about the text messages with defendant, and ultimately

gave them her phone to take photos of these texts.

      That same day, police found defendant, and he agreed to come to the station to

speak with them. Police also located defendant’s Mitsubishi Gallant, which was

backed into a space at the Mount Sinai apartments, away from his residence on

Washington Drive. Police did an exigent circumstances search of the vehicle’s trunk

and then had the car towed to the police department. The car was processed for

forensic evidence, which included taking soil samples from the wheel wells and taking

the brake and gas pedal covers for substance analysis.

      Beginning at around 9:30 p.m. on the evening of 12 November, several law

enforcement officers interviewed defendant in an effort to find Shaniya. Although

Shaniya had now been missing for two days, officers were still hopeful of finding her

alive. The officers did not handcuff defendant or place him under arrest, and they

specifically informed him that the door to the interview room was unlocked and that

he was free to leave the room. Defendant also had his cell phone, on which he

continued to receive messages and which he used during breaks in the interview.

Defendant admitted he was at Sleepy Hollow just after midnight on 10 November


                                        -11-
                                 STATE V. MCNEILL

                                  Opinion of the Court



driving around in the black Mitsubishi, but at first he denied going to Brenda Davis’s

trailer, denied seeing Shaniya or even knowing her, denied having her in the vehicle,

and denied leaving the city limits or being in Sanford at a hotel. When police showed

defendant a photograph of himself at the hotel, defendant initially denied it was he.

When confronted with the information that the same person signed in to the hotel as

Mario McNeill showing defendant’s identification and listing defendant’s home

address, defendant suggested that maybe he had lost his identification. Defendant

then admitted he had been at the hotel with Shaniya.

      About fifty-four minutes into the interview, defendant began telling a story

about receiving a text message, which he said he thought came from Brenda Davis’s

phone, telling him to come to Sleepy Hollow and pick Shaniya up on the porch.

Defendant said he got Shaniya and took her to the hotel room, where he ingested

cocaine. According to defendant, while he was at the hotel, he got a call or text

message from some unknown people to bring Shaniya to a dry cleaning establishment

at the corner of Country Club Drive and Ramsey Street. Defendant stated that he

delivered Shaniya to these unnamed people and that they were driving a gray Nissan

Maxima.

      Agent Brostrom testified that the focus of the interview changed when

defendant suddenly stated he was waiting to get a call “to come to kill her.” The

interviewing officers tried to get defendant to expand on this statement, but he would

not. The messages on defendant’s phone exchanges with Brenda did not pertain to


                                         -12-
                                   STATE V. MCNEILL

                                      Opinion of the Court



picking up someone waiting on the porch, as defendant claimed during the interview.

There were no calls or text messages to defendant’s phone from unknown persons, as

claimed by defendant; the only messages during this time period were between

defendant’s and Brenda’s phones. At the end of the interview, defendant was arrested

for kidnapping Shaniya.

      When police later viewed the videotape of the interview, they saw that when

they left defendant alone in the interview room during a break, defendant made the

sign of the cross, took out a key, got down on the floor, put the key in a wall electrical

socket, and appeared to receive a jolt. Defendant then took off his shoes and put the

key in the electrical socket again.

      Shaniya had been reported missing on 10 November, and a massive search was

continuing along Highway 87 but had not yet located Shaniya. Kimble, the head

investigator for the Fayetteville Police Department, later testified in a pretrial

hearing that on the morning of 13 November, he met with then-District Attorney Ed

Grannis about several cases, including this one. The District Attorney pulled Kimble

aside and told Kimble that Allen Rogers, a Fayetteville defense attorney, might have

some information that could help them in the case and that Rogers would be calling

him. Kimble did not know how Grannis knew Rogers might be able to assist. Rogers

had accompanied defendant at his first appearance on Friday morning following his

arrest on kidnapping charges, and it was Kimble’s understanding that Rogers was

defendant’s attorney in this matter.


                                             -13-
                                    STATE V. MCNEILL

                                     Opinion of the Court



       The following day, Kimble received a telephone call from attorney Coy Brewer.

Brewer said the information Kimble needed was to look for green porta-potties on

Highway 87. Based on the information he received earlier that Allen Rogers would

be calling, Kimble assumed after receiving the call from Coy Brewer, that Brewer and

Rogers were working together on the case.

       Police did look for green porta-potties along Highway 87 and saw numerous

porta-potties along the road.       Kimble told District Attorney Grannis that the

information he had received from Brewer was vague, and Grannis suggested he talk

to Rogers. On Sunday, 15 November, Kimble called Allen Rogers and told him that

the information he had received from Brewer about looking for green porta-potties

along Highway 87 was somewhat vague. Rogers said he was traveling and would

talk to his client when he returned to town. Rogers later followed up with Kimble

and said police needed “to look for green porta-potties in an area where they kill deer”

on Highway 87 between Spring Lake and Sanford. According to Kimble, Rogers

stated in a subsequent phone call, “let me talk to my guy” and later called back to say

they need to look in an area where hunters field dress deer after they kill them.

Kimble called Rogers once more to see if there were additional details, and Rogers

said “that’s all my guy remembers.”3

       Searchers did not locate Shaniya that day, and the search resumed the



       Rogers later testified in a pre-trial hearing that he did not recall using the phrase
       3

“my guy.”

                                            -14-
                                  STATE V. MCNEILL

                                  Opinion of the Court



following morning, 16 November 2009. A Sanford company training canine officers

from the Virgin Islands volunteered to assist in the search. Around 1:00 p.m. that

day, one of the officers from the Virgin Islands and his training dog found Shaniya’s

body lying partially under a log in an area with deer carcasses near the intersection

of Highway 87 and Walker Road. Police collected forensic evidence at the scene. On

19 November 2009, defendant was charged with first-degree murder and first-degree

rape of the victim. On 5 July 2011, a Cumberland County Grand Jury indicted

defendant for first-degree murder, rape of a child by an adult offender, sexual offense

of a child by an adult offender, felony child abuse inflicting serious bodily injury,

felony child abuse by prostitution, first-degree kidnapping, human trafficking (minor

victim), sexual servitude (minor victim), and taking indecent liberties with a child.4

      Defendant filed various pre-trial motions, several of which are relevant to his

contentions on appeal.    Before the indictments, on 9 June 2011, defendant filed a

Motion To Prohibit The State from Seeking the Death Penalty Pursuant to the North

Carolina Racial Justice Act, and on 5 June 2012, defendant filed a supplement to the

motion. A Rule 24 conference was held on 5 October 2011, during which the State

gave notice of its intent to seek the death penalty. Defendant did not raise his claim

under the Racial Justice Act at the Rule 24 conference. The trial court conducted a



      4   On 25 July 2011, the grand jury returned superseding indictments for all the
charges. On 11 February 2013, the grand jury again returned superseding indictments for
first-degree kidnapping, human trafficking (minor victim), and sexual servitude (minor
victim).

                                         -15-
                                  STATE V. MCNEILL

                                  Opinion of the Court



hearing on numerous pre-trial motions on 11 January 2013, at which time the trial

court denied defendant’s motions under the Racial Justice Act.

      On 9 January 2013, defendant filed a motion to suppress all statements he

made to law enforcement officers during his interview on 12 November 2009. The

motion was heard on 2 April 2013, and on 4 April 2013, the trial court signed an order

denying the motion in part and granting it in part, in which the court suppressed

defendant’s statements made during a one-minute period near the end of the

interview, when Brostrom “answered the Defendant’s question by telling the

Defendant that he had been free to leave until he had confessed to kidnapping” but

had not yet advised defendant of his Miranda rights.

      The next day, 5 April, defendant filed a document captioned in part a Motion

to Require Specific Performance or, Alternatively, to Suppress Statements and

Evidence.5   The motion alleged that, in exchange for information regarding the

location of Shaniya’s body as conveyed through defendant’s initial attorneys, Allen

Rogers and Coy Brewer, the State had agreed not to seek the death penalty.

Defendant sought “specific performance” of the purported agreement, suggesting that

the trial court should declare the case noncapital or, in the alternative, suppress the




      5The full title of defendant’s motion was “MOTION TO REQUIRE SPECIFIC
PERFORMANCE BY THE STATE OF ITS PROMISE TO DEFENDANT; OR, IN THE
ALTERNATIVE, MOTION TO SUPPRESS STATEMENTS OF DEFENDANT THAT LED
TO DISCOVERY OF BODY, ALONG WITH SUPPRESSION OF ANY AND ALL EVIDENCE
DERIVED FROM THE DISCOVERY OF THE BODY.”

                                         -16-
                                  STATE V. MCNEILL

                                   Opinion of the Court



evidence that defendant’s attorneys had disclosed the location of Shaniya’s body as

well as all evidence obtained from discovery of the body because defendant had

received ineffective assistance of counsel. At the hearing on the motion on 8 April

2013, defendant presented documentary evidence, but offered no testimony. The trial

court orally denied defendant’s motion at the hearing and entered its written order

on 17 April 2013. The trial court found that no agreements existed between the State

of North Carolina and defendant in exchange for his information regarding the

location of Shaniya and that his attorneys were authorized by him to provide the

information to law enforcement. Further, the trial court ruled that the disclosure did

not occur at a “ ‘critical stage’ of the proceeding,” but that even if such had been the

case, defendant did not receive ineffective assistance of counsel.

         Additionally, when the trial court became aware at the 8 April hearing that

the State was offering defendant a plea of guilty to first-degree murder with a

sentence of life imprisonment without parole in lieu of a possible death sentence, the

trial court inquired of defendant’s counsel if defendant and they were aware of the

offer and whether they needed additional time to consider it. Defendant’s counsel

informed the trial court that defendant had elected to proceed to trial. The trial court

required the State to hold the offer open for at least one more day to give defendant

and his counsel more time to consider the offer. On 9 April 2013, defendant, through

his counsel, rejected the State’s offer of life imprisonment and elected to proceed to

trial.


                                          -17-
                                     STATE V. MCNEILL

                                     Opinion of the Court



       Also on 5 April 2013, the State filed a motion in limine asking the court to

determine the admissibility, under Rule of Evidence 801(d), of statements made by

defendant through his counsel to law enforcement concerning the location of the body

of Shaniya Davis. When this motion came on for hearing on 26 and 29 April 2013,

defendant made oral motions arguing, inter alia, that evidence regarding the

disclosure of Shaniya’s location was inadmissible on grounds of: (1) ineffective

assistance of counsel; (2) attorney-client privilege, the Sixth Amendment to the

United State Constitution, and Article I, Section 23 of the North Carolina

Constitution; (3) N.C.G.S. § 8C-1, Rule 801(d); and (4) the Due Process and Law of

the Land Clauses of the Federal and North Carolina constitutions. The trial court

heard testimony from Kimble, Rogers, and Brewer;6 defendant again did not testify

at this hearing. The trial court entered a written order, which included findings and

conclusions and also adopted and incorporated by reference the findings and

conclusions set forth in its 17 April 2013 order, concluding that defendant’s right to

effective assistance of counsel had not been violated and that the attorneys’



       6  Brewer asserted the attorney-client privilege as to all questions asked, including
whether he represented defendant. After Brewer’s testimony the trial court noted that for
the privilege to exist, the relationship of attorney and client had to be shown, and defendant
had not even established this fact. Defendant then called attorney Allen Rogers, who in
similar vein asserted the attorney-client privilege as to each question asked. The trial court
noted that Rogers’s client was present; the State noted that defendant was asserting
ineffective assistance of counsel in the alternative and thus had waived the privilege as to
this subject. The trial court ruled defendant had waived the privilege as to the things alleged
and ordered Rogers to answer the questions.



                                             -18-
                                  STATE V. MCNEILL

                                   Opinion of the Court



statements to law enforcement regarding Shaniya’s location were admissible through

Captain Kimble as an exception to the hearsay rule under N.C.G.S. § 8C-1, Rule

801(d) (“Exception for Admissions by a Party-Opponent”).

      Defendant was tried before Judge James Floyd Ammons Jr. at the 8 April 2013

criminal session of the Superior Court in Cumberland County. Before trial, the State

dismissed the two charges of felony child abuse. At trial, defendant stipulated to four

items: (1) that he was at Sleepy Hollow; (2) that he left the trailer park with Shaniya

Davis; (3) that he was at the Comfort Suites with Shaniya Davis; and (4) that he left

the Comfort Suites with Shaniya Davis. In addition to the evidence previously

discussed, the State presented considerable forensic evidence at trial.

      Thomas Clark, M.D., Deputy Chief Medical Examiner for the State of North

Carolina until his retirement in 2010, conducted the autopsy on Shaniya Davis on 17

November 2009 and testified at trial as an expert in the field of forensic pathology.

The autopsy identified a small bruise on the left side of Shaniya’s face, injuries to her

vaginal area, and two abrasions on her upper thighs.          Dr. Clark testified that

abrasions are a scraping type of injury in which part or all of the outer layer of skin

is removed by a blunt object, and that two linear or line-like abrasions at the upper

part of Shaniya’s inner thighs matched the band of the underwear Shaniya was

wearing. Dr. Clark noted injuries consistent with sexual assault, specifically, the

absence of a hymen and the presence of a ring of abrasion or scraping injury

surrounding the entrance to the vagina indicating that a blunt object had penetrated


                                          -19-
                                 STATE V. MCNEILL

                                  Opinion of the Court



the vagina and left the ring of injury. In addition to preparing a sexual assault kit,

Dr. Clark collected several hairs that were found during the external examination

and preserved the sheet on which Shaniya was initially examined. Shaniya’s lungs

showed edema, chronic bronchitis, and focal intra-alveolar hemorrhage. Edema is

caused by an imbalance of pressure in the body that causes fluid from capillaries to

enter the air spaces in the lung. Dr. Clark concluded that the most likely cause of

death was external airway obstruction or asphyxiation.

      Special Agent Jody West, a supervisor in the forensic biology section of the

State Crime Lab, testified as an expert in the field of forensic serology and forensic

DNA analysis. Special Agent West examined the evidence in this case, including

performing a Kastle-Meyer or phenolphthalein test, which is a test used to indicate

whether blood is present on an item. This chemical analysis indicated the presence

of blood on the vaginal swabs, rectal swabs, oral swabs, and the crotch area of

Shaniya’s panties. Samples from the small blanket recovered from the trash can gave

the chemical indication for blood, as did the inside bottom rear portion of the shirt

Shaniya was wearing. The white sheet from the medical examiner’s office also gave

a chemical indication for the presence of blood. Examination of the items failed to

produce a chemical indication for the presence of semen, spermatazoa, or human

saliva.

      DNA analysis on samples taken from the rear seat of defendant’s car was

consistent with multiple contributors; defendant could not be excluded as a


                                         -20-
                                 STATE V. MCNEILL

                                 Opinion of the Court



contributor, and no conclusion could be rendered regarding the contribution of

Shaniya Davis to this mixture.     Special Agent West transferred some items to

Jennifer Remy of the trace evidence section at the Crime Lab for DNA hair analysis

and to Kristin Hughes of the forensic biology section to perform Y-STR analysis—a

type of DNA analysis focusing on the Y chromosome. Analysis of hairs collected in

the case ultimately revealed a pubic hair having the same mitochondrial DNA as

defendant’s pubic hair found on the hotel comforter, and another pubic hair with the

same mitochondrial DNA as defendant’s pubic hair found on the small blanket found

in the trash can of the mobile home park. Defendant could not be excluded as the

source of these two hairs. Two head hairs found on the small blanket located in the

trash can of the mobile home park had the same mitochondrial DNA sequence as

Shaniya Davis’s head hair; therefore, Shaniya could not be excluded as the source of

those hairs.   Three hairs recovered from Shaniya’s right hand by the medical

examiner were consistent with Shaniya’s own head hair and were not sent for further

testing. The Y-STR analysis on the vaginal swabs, the rectal swabs, and the oral

swabs revealed no male DNA; Special Agent Hughes testified that this result was not

unexpected because DNA begins to degrade or break down over time and that beyond

a seventy-two hour window, it becomes more and more likely that investigators will

not be able to obtain any DNA profile.

      Heather Hanna, a geologist with the North Carolina Geological Survey,

testified as an expert in forensic geochemistry and forensic geology. Hanna analyzed


                                         -21-
                                 STATE V. MCNEILL

                                 Opinion of the Court



soil samples, including those from the roadside near where the body was found, from

the body recovery site, and from the gas pedal of defendant’s Mitsubishi Gallant. In

all three samples she found garnet, a mineral grain that was unique to two geologic

units upstream from near where the body was discovered and which would not

naturally be found in Fayetteville. Hanna concluded that it was “highly unlikely”

that the soil from those three samples did not come from the same source.

      Hanna also found a tiny metal fiber in the soil sample taken from the shoulder

of the road near the body recovery site and another metal fiber in the soil collected

from the gas pedal of defendant’s car. These samples were analyzed by Roberto

Garcia, an expert in materials characterization and identification who is a materials

engineer at N.C. State University in the analytical instrumentation facility. Garcia

testified that the measurements of the two pieces of metal were consistent with each

other and that their thickness and shape suggested they came from a braided metal

wire. Further, a chemical analysis using an energy dispersive spectroscopy (an EDS

detector) indicated that the two samples also were chemically consistent. Garcia’s

conclusion was that the metallic fiber from the gas pedal of defendant’s car and the

metallic fiber from the soil sample from the body recovery site were consistent with

each other and consistent with having the same source.

      Following Special Agent Sutton’s initial analysis of defendant’s cell phone

activity, which led to his recommendation to law enforcement to search in the

Highway 87 area along Highway 27, he later conducted a more extensive analysis of


                                        -22-
                                  STATE V. MCNEILL

                                     Opinion of the Court



defendant’s cell phone. Based on defendant’s cell phone records, Sutton testified

where defendant’s phone had been at certain times on 10 November 2009: at

approximately 2:33 a.m., it was in the area of Fayetteville at and around defendant’s

residence on Washington Drive; at approximately 2:59 a.m., 3:02 a.m., 3:05 a.m., 3:19

a.m., and 3:57 a.m., it was in the area of and around Shaniya’s residence at Sleepy

Hollow; at approximately 7:00 a.m., 7:32 a.m., and 7:45 a.m., it was in the Sanford

area at or near the Comfort Suites; at approximately 8:22 a.m. and 8:25 a.m., it was

south of Walker Road near the intersection of Highway 87, Highway 24, and Highway

27, in an area that is between the Johnsonville and Barbecue area on Highway 87

and is the area in which Shaniya’s body was eventually discovered; and during a

remaining block of calls beginning at approximately 9:38 a.m., the phone was back in

the area of defendant’s residence.

       Defendant did not present any evidence during the guilt-innocence proceeding

of the trial.

       On 23 May 2013, a jury found defendant guilty of first-degree murder based on

malice, premeditation, and deliberation, and under the felony murder rule, with the

underlying felonies being sex offense of a child and kidnapping. The jury also found

defendant guilty of all other remaining charges, except for rape of a child by an adult

offender.

       The trial court then held a capital sentencing proceeding, during which the

State introduced evidence that defendant had been convicted on 10 January 2003 of


                                            -23-
                                  STATE V. MCNEILL

                                   Opinion of the Court



three counts of assault inflicting serious bodily injury. Defendant stipulated that this

information was correct.

      Shaniya’s father and half-sister testified as impact witnesses.        Shaniya’s

father, Bradley Lockhart, testified that he had met Shaniya’s mother at a party, had

been in a brief relationship with her, and had learned that Antoinette was pregnant

only shortly before Shaniya’s birth on 14 June 2004. For a little less than two years

after Shaniya’s birth, Shaniya lived with Antoinette and her family. Mr. Lockhart

had frequent contact with Shaniya and would pick her up every weekend for visits.

      Toward the end of 2006 or the beginning of 2007, Mr. Lockhart bought a fairly

large house in Fayetteville, and Shaniya moved in with him and his four other

children. Shaniya had frequent contact with her mother during this time. Shaniya

was very close with Mr. Lockhart and the other children; she enjoyed dress-up and

prancing around the house in her plastic dress-up shoes but was also a little bit of a

tomboy and liked to play basketball with her little brother and ride her little scooter.

Shaniya considered herself a singer and desired to join the children’s choir at the

church they attended.

      Shaniya moved back to be with her mother in October 2009. Even when he

was out of town for work, Mr. Lockhart talked to Shaniya on the telephone four to

five times a week. Mr. Lockhart testified that Shaniya’s death was one of the hardest

things he had experienced, that it tears him up every day, and that he still finds it

hard to sleep even after three-and-a-half years. He said he suffered two collapsed


                                          -24-
                                 STATE V. MCNEILL

                                  Opinion of the Court



lungs from the stress, finds it hard to stay focused and to function, and questions if

he could have done anything different.

      Cheyenne Lockhart, Bradley Lockhart’s twenty-one-year-old daughter and

Shaniya’s half-sister, described Shaniya as her little “mini-me” who followed her

everywhere. Shaniya was bubbly and loved to talk and play jokes. She was caring

and would always tell them she loved them. Shaniya’s loss was very painful, and

Cheyenne thinks about Shaniya every day.

      Defendant did not present additional mitigation evidence or give closing

arguments in the sentencing proceeding; he understood that this decision was against

the advice of counsel. The trial court determined that there was an absolute impasse

between defendant and his attorneys and ordered the attorneys to acquiesce to

defendant’s wishes.

      On 29 May 2013, the jury returned a binding recommendation that defendant

be sentenced to death for the first-degree murder.       The trial court accordingly

sentenced Mr. McNeill to death for first-degree murder, and to consecutive sentences

of 336 to 413 months for sexual offense against a child by an adult offender, 116 to

149 months for first-degree kidnapping, 116 to 149 months for human trafficking of

a minor victim, 116 to 149 months for sexual servitude of a minor victim, and 21 to

26 months for taking indecent liberties with a child. Defendant immediately filed his

appeal of right to this Court.

                                      Analysis


                                         -25-
                                  STATE V. MCNEILL

                                   Opinion of the Court



                          Ineffective Assistance of Counsel

      Defendant first argues that he received ineffective assistance of counsel from

his original attorneys because they disclosed to law enforcement where to look for

Shaniya. Defendant contends that even though he was asserting his innocence, his

attorneys, Rogers and Brewer, made this disclosure only one day into their

representation, without seeking any benefit or protection in return, without any deal

in place, without receiving or consulting any formal discovery from the State, and

after giving defendant erroneous advice.

      As an initial matter, we have held that ineffective assistance of counsel claims

brought on direct review, as opposed to in a motion for appropriate relief, “will be

decided on the merits when the cold record reveals that no further investigation is

required, i.e., claims that may be developed and argued without such ancillary

procedures as the appointment of investigators or an evidentiary hearing.” State v.

Fair, 354 N.C. 131, 166, 557 S.E.2d 500, 524 (2001) (citations omitted), cert. denied,

535 U.S. 1114, 122 S. Ct. 2332, 153 L. Ed. 2d 162 (2002). Defendants “should

necessarily raise those [ineffective assistance of counsel] claims on direct appeal that

are apparent from the record” and are “not required to file a separate [motion for

appropriate relief] in the appellate court during the pendency of that appeal.” Id. at

167, 557 S.E.2d at 525. Accordingly, “on direct appeal we must determine if . . .

ineffective assistance of counsel claims have been prematurely brought,” in which

event “we must ‘dismiss those claims without prejudice to the defendant’s right to


                                           -26-
                                  STATE V. MCNEILL

                                  Opinion of the Court



reassert them during a subsequent [motion for appropriate relief] proceeding.’ ” State

v. Campbell, 359 N.C. 644, 691, 617 S.E.2d 1, 30 (2005) (second alteration in original)

(quoting Fair, 354 N.C. at 167, 557 S.E.2d at 525), cert. denied, 547 U.S. 1073, 126 S.

Ct. 1773, 164 L. Ed. 2d 523 (2006).

      Here defendant first raised his ineffective assistance of counsel argument

before trial in his Motion to Require Specific Performance or, Alternatively, to

Suppress Statements and Evidence. Thus, defendant was able to present evidence

and arguments during a hearing on that motion, which the trial court took into

consideration in its 17 April 2013 order denying defendant’s motion and ruling that

defendant did not receive ineffective assistance of counsel.      Additionally, in its

subsequent ruling on the State’s motion in limine and defendant’s oral motions

relating to the admissibility of evidence about the disclosure, the trial court

considered further arguments and evidence, including the testimony of Captain

Kimble, as well as that of defendant’s original attorneys, Rogers and Brewer.

Defendant reasserted his ineffective assistance of counsel argument at this hearing.

In an order entered on 16 May 2013, the trial court again ruled that defendant’s

attorneys were not ineffective. Because the trial court was able to receive evidence

and make findings on this issue before trial, we conclude that “the cold record reveals

that no further investigation is required.” Fair, 354 N.C. at 166, 557 S.E.2d at 524.

Accordingly, we may properly address the merits of defendant’s ineffective assistance

of counsel claim.


                                         -27-
                                    STATE V. MCNEILL

                                     Opinion of the Court



       “The right to assistance of counsel is guaranteed by the Sixth Amendment to

the Federal Constitution and by Article I, Sections 19 and 23 of the Constitution of

North Carolina.” State v. Sneed, 284 N.C. 606, 611, 201 S.E.2d 867, 871 (1974). A

defendant’s right to assistance of counsel “includes the right to the effective

assistance of counsel.” State v. Braswell, 312 N.C. 553, 561, 324 S.E.2d 241, 247-48

(1985) (citing McMann v. Richardson, 397 U.S. 759, 771 & n.14, 90 S. Ct. 1441, 1449

& n.14, 25 L. Ed. 2d 763, 773 & n.14 (1970)).7 A defendant challenging his conviction

on the basis of ineffective assistance of counsel must establish that his counsel’s

conduct “fell below an objective standard of reasonableness.”                Strickland v.

Washington, 466 U.S. 668, 687-88, 104 S. Ct. 2052, 2064, 80 L. Ed. 2d 674, 693 (1984).

In Strickland the United States Supreme Court set out a two-part test that a

defendant must satisfy in order to meet his burden:

              First, the defendant must show that counsel’s performance
              was deficient. This requires showing that counsel made
              errors so serious that counsel was not functioning as the
              “counsel” guaranteed the defendant by the Sixth
              Amendment. Second, the defendant must show that the
              deficient performance prejudiced the defense.            This
              requires showing that counsel’s errors were so serious as to
              deprive the defendant of a fair trial, a trial whose result is

       7 The State argues, and the trial court found in its 17 April 2013 order, that because
the Sixth Amendment is offense specific, and because defendant had at the time of the
disclosure only been charged with kidnapping, defendant’s Sixth Amendment right to counsel
had not attached for purposes of the subsequent first-degree murder charge. Therefore, the
State argues that the trial court correctly found that defendant could not have had an
ineffective assistance of counsel claim under the Sixth Amendment. Because we conclude
that defendant did not receive ineffective assistance of counsel, we need not address whether
defendant’s Sixth Amendment right to counsel had attached with respect to the first-degree
murder charge at the time of the disclosure.

                                            -28-
                                  STATE V. MCNEILL

                                   Opinion of the Court



             reliable. Unless a defendant makes both showings, it
             cannot be said that the conviction or death sentence
             resulted from a breakdown in the adversary process that
             renders the result unreliable.

Id. at 687, 104 S. Ct. at 2064, 80 L. Ed. 2d at 693; see also Braswell, 312 N.C. at 562-

63, 324 S.E.2d at 248 (“[W]e expressly adopt the test set out in Strickland v.

Washington as a uniform standard to be applied to measure ineffective assistance of

counsel under the North Carolina Constitution.”).

      With regard to the first Strickland prong, “[r]ather than articulating specific

guidelines for appropriate attorney conduct, the Court in Strickland emphasized that

‘[t]he proper measure of attorney performance remains simply reasonableness under

prevailing professional norms.’ ” State v. Todd, 369 N.C. 707, 711, 799 S.E.2d 834,

837-38 (2017) (second alteration in original) (quoting Strickland 466 U.S. at 688, 104

S. Ct. at 2065, 80 L. Ed. 2d at 694). We have stated that “[c]ounsel is given wide

latitude in matters of strategy, and the burden to show that counsel’s performance

fell short of the required standard is a heavy one for defendant to bear.” State v.

Fletcher, 354 N.C. 455, 482, 555 S.E.2d 534, 551 (2001), cert. denied, 537 U.S. 846,

123 S. Ct. 184, 154 L. Ed. 2d 73 (2002); see also Strickland, 466 U.S. at 690-91, 104

S. Ct. at 2066, 80 L. Ed. 2d at 695 (“[S]trategic choices made after thorough

investigation of law and facts relevant to plausible options are virtually

unchallengeable; and strategic choices made after less than complete investigation

are reasonable precisely to the extent that reasonable professional judgments support



                                          -29-
                                  STATE V. MCNEILL

                                   Opinion of the Court



the limitations on investigation.”). “Moreover, this Court indulges the presumption

that trial counsel’s representation is within the boundaries of acceptable professional

conduct.” Campbell, 359 N.C. at 690, 617 S.E.2d at 30 (citing State v. Fisher, 318
N.C. 512, 532, 350 S.E.2d 334, 346 (1986)). As the Court stated in Strickland:

             A fair assessment of attorney performance requires that
             every effort be made to eliminate the distorting effects of
             hindsight, to reconstruct the circumstances of counsel’s
             challenged conduct, and to evaluate the conduct from
             counsel’s perspective at the time.         Because of the
             difficulties inherent in making the evaluation, a court must
             indulge a strong presumption that counsel’s conduct falls
             within the wide range of reasonable professional assistance
             ....
466 U.S. at 689, 104 S. Ct. at 2065, 80 L. Ed. 2d at 694.

      With regard to the second Strickland prong, “[p]rejudice is established by

showing ‘that there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.’ ” Campbell, 359 N.C.

at 690, 617 S.E.2d at 29 (quoting Strickland, 466 U.S. at 694, 104 S. Ct. at 2068, 80
L. Ed. 2d at 698). “The fact that counsel made an error, even an unreasonable error,

does not warrant reversal of a conviction unless there is a reasonable probability that,

but for counsel’s errors, there would have been a different result in the proceedings.”

Braswell, 312 N.C. at 563, 324 S.E.2d at 248 (citing Strickland, 466 U.S. at 694, 104

S. Ct. at 2068, 80 L. Ed. 2d at 698). “A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” Campbell, 359 N.C. at 690, 617

S.E.2d at 29-30 (quoting Strickland, 466 U.S. at 694, 104 S. Ct. at 2068, 80 L. Ed. 2d


                                          -30-
                                     STATE V. MCNEILL

                                     Opinion of the Court



at 698). “[B]oth deficient performance and prejudice are required for a successful

ineffective assistance of counsel claim.” Todd, 369 N.C. at 711, 799 S.E.2d at 837.

       When the trial court has made findings of fact and conclusions of law to support

its ruling on a defendant’s claim of ineffective assistance of counsel, “we review the

trial court’s order to determine ‘whether the findings of fact are supported by

evidence, whether the findings of fact support the conclusions of law, and whether

the conclusions of law support the order entered by the trial court.’ ” State v. Frogge,

359 N.C. 228, 240, 607 S.E.2d 627, 634 (2005) (quoting State v. Stevens, 305 N.C. 712,

720, 291 S.E.2d 585, 591 (1982)).8 We review conclusions of law de novo. E.g., State

v. Biber, 365 N.C. 162, 168, 712 S.E.2d 874, 878 (2011) (citing State v. McCollum, 334
N.C. 208, 237, 433 S.E.2d 144, 160 (1993), cert. denied, 512 U.S. 1254, 114 S. Ct. 2784,

129 L. Ed. 2d 895 (1994), judgment vacated, Nos. 83 CRS 15506-07 (Robeson Co.), 91

CRS 40727 (Cumberland Co.), 2014 WL 4345428 (N.C. Super Ct. Robeson County

Sept. 2, 2014)).

       Defendant’s claim stems from the conduct of his original attorneys, Rogers and

Brewer. After defendant was charged with kidnapping, he waived court appointed

counsel and engaged the services of Rogers, who had previously represented




       8 While in Frogge the trial court’s order addressed a claim of ineffective assistance of
counsel brought in a postconviction motion for appropriate relief, 359 N.C. at 230, 607 S.E.2d
at 628-29, we can find no reason to apply a different standard in reviewing a trial court’s
ruling on a claim of ineffective assistance of counsel brought before trial and challenged on
direct appeal.

                                             -31-
                                 STATE V. MCNEILL

                                  Opinion of the Court



defendant in 2003 and 2008. Rogers is a former JAG attorney who at that time had

practiced law for twenty years, and a large part of his practice was criminal defense

work.    Rogers immediately associated Brewer, with whom he had a working

relationship in criminal cases, to assist in the matter. Brewer is a former assistant

district attorney and former district court judge. Additionally, Brewer was a superior

court judge for the 12th Judicial District from 1977 until 1998, and he was the senior

resident superior court judge for the 12th Judicial District from 1991 to 1998. Brewer

had returned to practicing law, and since 1999 a large part of his practice was

criminal defense. The trial court made findings that Rogers and Brewer were both

experienced criminal defense attorneys.

        When Rogers and Brewer undertook representation of defendant on 13

November 2009, Shaniya had been missing since the morning of 10 November. A

massive search had been underway since the morning of Shaniya’s disappearance,

and law enforcement officers, having seen a child resembling Shaniya in the hotel

videos, hoped to find her still alive. Defendant had admitted to police that he had

taken Shaniya from Sleepy Hollow to the Comfort Suites in Sanford, where he had

been observed by hotel cameras and multiple witnesses and was the last person to be

seen with Shaniya.     By 12 November, multiple law enforcement agencies and

volunteers were searching in the area around Highway 87 near Sanford, where

defendant’s cell phone data had placed him.




                                          -32-
                                STATE V. MCNEILL

                                 Opinion of the Court



      Rogers had conversations with Kimble to gauge the status of the investigation,

and he was aware of the evidence against defendant and defendant’s admission to

taking Shaniya from Sleepy Hollow to the Comfort Suites. Rogers testified that he

was also aware of defendant’s three felony convictions for assault in 2003, which

constituted aggravating circumstances that could be used at a capital sentencing

proceeding. Accordingly, when Rogers and Brewer met with defendant, “there was

conversation about the search and about the consequences of the child not being

found,” and they began discussing with defendant the possibility that forthcoming

charges could result in a capital case. Defendant “was denying that he was involved

in hurting [Shaniya] or killing her,” and Rogers asked defendant “if he had any

information about the location of [Shaniya].” Defendant told Rogers and Brewer he

did have information about Shaniya’s location, but according to Rogers, “[defendant]

didn’t tell me where he got the information from.” When Rogers was asked at the

hearing whether there was a presumption that Shaniya was alive, he stated:

            Again, didn’t know -- really didn’t know. As I said,
            [defendant] denied, you know, causing her harm,
            assaulting her in any way. There certainly was some
            concerns with the amount of time, but I can’t say that we
            knew.

Rogers testified that it was in this “atmosphere”—with a five-year-old child missing

over several cold and rainy days, with law enforcement performing a massive search,

and with defendant being the sole suspect and the last person to be seen with

Shaniya—that this conversation came about.


                                        -33-
                                  STATE V. MCNEILL

                                   Opinion of the Court



      According to Rogers, they discussed the death penalty with defendant, and

defendant “agreed that it would be in his best interests to offer information that might

be helpful to the location.”    Rogers explained to defendant that providing this

information could be helpful because such action could show cooperation and remorse,

which could either help achieve a plea agreement for a life sentence or be presented

as mitigating circumstances in a sentencing proceeding, and ultimately “could avert

the imposition of the -- and execution of the death penalty.” Accordingly, defendant

agreed with Rogers and Brewer that they would recommend where to search to law

enforcement without specifically stating defendant’s name or that he was the source

of the information. According to Rogers, he was trying to give defendant the best

advice he could to help save defendant’s life, and defendant understood the situation

at that point and agreed with the strategy.

      Accordingly, Brewer spoke with Captain Kimble on 14 November 2009 and

instructed him to “look for green porta-potties on Highway 87.” Rogers then spoke

with Kimble on 14 and 15 November and told him to “look for green porta-potties in

an area where they kill deer . . . . on Highway 87 between Spring Lake and Sanford,”

and also to “look in an area where they -- where they take the deer after they -- after

they’ve been killed.” Captain Kimble narrowed the search, and at approximately 1:00

p.m. on 16 November 2009, one of the searchers found Shaniya’s body in the woods

“near the area where they were field dressing deer.”




                                          -34-
                                      STATE V. MCNEILL

                                       Opinion of the Court



       Defendant first raised his pretrial ineffective assistance of counsel argument

in his 5 April 2013 Motion to Require Specific Performance or, Alternatively, to

Suppress Statements and Evidence. In its 17 April 2013 order denying defendant’s

motion, the trial court found as fact:

                2.     The Court provided the Defendant the opportunity
                       to present evidence and arguments during the
                       hearing on his Motion, and the Defendant did so.

                3.     The Defendant offered into evidence without
                       objection four (4) exhibits, Defendant’s Exhibits A,
                       B, C, and D.[9] The Court carefully examined the
                       Defendant’s exhibits.

                4.     When the Court provided the Defendant an
                       opportunity to present sworn testimony, the
                       Defendant did not do so.

                       ....

                6.     During Mr. Rogers’ representation, the Defendant
                       provided specific information to Mr. Rogers as to the
                       location of Shaniya Davis’ body, and the Defendant


       9   Exhibit A was an e-mail apparently from Agent Brostrom in which he stated:

                I think we should monitor the possibility, at the appropriate
                time, to approach the attorneys for the kidnaper/rapist Mario
                McNeill and for the mother Antoinette Davis, regarding
                potential cooperation agreements in order to get the whole story.
                To date, I [sic] the DA has offered to take the Death Penalty off
                the table in exchange for the body.

The trial court found that “[n]either the District Attorney nor anyone acting on his behalf”
made such an offer and that there existed “no agreement of any kind as to what would happen
if the Defendant provided law enforcement with information concerning the location” of
Shaniya. Defendant does not challenge the trial court’s findings regarding the existence of
any agreement, but instead directs his arguments towards his attorneys’ purported failure
to pursue such an agreement.

                                              -35-
                    STATE V. MCNEILL

                     Opinion of the Court



      authorized Mr. Rogers to provide that specific
      information to law enforcement.

7.    Pursuant to the Defendant’s authorization, Mr.
      Rogers provided to law enforcement that specific
      information as to the location of Shaniya Davis’
      body.

8.    The Defendant’s information regarding the location
      of Shaniya Davis’ body did not constitute an
      admission to a crime.

      ....

13.   Under the totality of the circumstances, Mr. Rogers
      did not ineffectively assist the Defendant in
      providing information to law enforcement
      concerning the location of Shaniya Davis’ body
      without an agreement of some kind as to what would
      happen should the Defendant provide that
      information.

14.   The Defendant’s provision of such information to law
      enforcement through his attorney at that stage in
      the search for Shaniya Davis was objectively
      reasonable in that it provided the State a basis for it
      to consider future plea negotiations with the
      Defendant should the Defendant be charged with
      more offenses related to the missing child during
      which negotiations the death penalty might be
      eliminated from the range of possible punishments.
      The provision of such information was also
      objectively reasonable in that it provided the
      Defendant the opportunity to obtain the benefit of a
      mitigating circumstance should charges be brought
      against the Defendant for which the death penalty
      was a possible punishment.

      ....

17.   The Defendant was represented by competent


                            -36-
                                     STATE V. MCNEILL

                                      Opinion of the Court



                       counsel who afforded him effective, reasonable, and
                       professional representation.

From these findings, the trial court made the following conclusions, in relevant part:

              3.       . . . [E]ven if the exchange of information at issue in
                       this matter occurred at a “critical stage” of the
                       proceeding, the Defendant has not shown that his
                       counsel’s performance fell below an objective
                       standard of reasonableness.

              4.       Likewise, even if the exchange of information at
                       issue in this matter occurred at a “critical stage” of
                       the proceeding, the Defendant has not shown that
                       the alleged deficient performance prejudiced the
                       defense in such a way as will deprive the defendant
                       of a fair trial.

              5.       The Defendant was represented by competent
                       counsel who afforded him effective, reasonable, and
                       professional representation.

              6.       None of the Defendant’s rights under the United
                       States Constitution, North Carolina Constitution, or
                       the North Carolina General Statutes were violated.

      Additionally, in its subsequent ruling on the State’s motion in limine and

defendant’s oral motions regarding the admissibility of evidence relating to the

disclosure, the trial court considered further arguments and evidence, including the

testimony of Captain Kimble, as well as that of defendant’s original attorneys, Rogers

and Brewer.        At this hearing, defendant reasserted his ineffective assistance of

counsel argument; however, he did not testify at the hearing. In an order entered on

16 May 2013, the trial court made the following relevant findings:

              5.       During their representation of the Defendant, Mr.


                                             -37-
                    STATE V. MCNEILL

                    Opinion of the Court



      Brewer and Mr. Rogers talked to the Defendant
      while he was in jail about cooperating with the police
      in looking for Shaniya Davis. They discussed how
      the Defendant might benefit from cooperating with
      the police on this issue by avoiding the imposition
      and execution of the death penalty. During these
      discussions, the Defendant specifically authorized
      his attorneys, Brewer and Mr. Rogers, to give
      information to the police relating to the location of
      Shaniya Davis. Nothing about their discussions
      suggests that the Defendant involuntarily provided
      the information at issue to his attorneys.

      ....

9.    The Defendant authorized his attorneys to
      communicate information to the police that would
      aid them in locating Shaniya Davis. The Defendant
      did not authorize his attorneys to make any
      admissions on his behalf, and they did not make any
      admissions on his behalf. Neither Mr. Rogers nor
      Mr. Brewer told Captain Kimble the specific source
      of the information as to the directions where to
      search. As this Court has previously found and
      concluded in its prior Order relating to the
      Defendant’s Motion for Specific Performance, the
      State of North Carolina, through the District
      Attorney’s office, never offered any deal, plea
      concessions, immunity, or any other incentives to
      the Defendant for this information, and neither Mr.
      Brewer nor Mr. Rogers ever communicated any deal,
      plea concessions, or any other incentives from the
      State to the Defendant.

      ....

17.   Under the totality of the circumstances, the
      Defendant’s attorneys did not ineffectively assist the
      Defendant in providing information to law
      enforcement concerning the location of Shaniya
      Davis’ body without an agreement of some kind as to


                           -38-
                    STATE V. MCNEILL

                     Opinion of the Court



      what would happen should the Defendant provide
      that information.

18.   The Defendant’s provision of such information to law
      enforcement through his attorney at that stage in
      the search for Shaniya Davis was objectively
      reasonable in that it provided the State a basis for it
      to consider future plea negotiations with the
      Defendant should the Defendant be charged with
      more offenses related to the missing child during
      which negotiations the death penalty might be
      eliminated from the range of possible punishments.
      The provision of such information was also
      objectively reasonable in that it provided the
      Defendant the opportunity to obtain the benefit of a
      mitigating circumstance should charges be brought
      against the Defendant for which the death penalty
      was a possible punishment.

19.   The Defendant was represented by competent
      counsel who afforded him effective, reasonable, and
      professional representation.

20.   In keeping with this Court’s prior Order on the
      Defendant’s claim of ineffective assistance of
      counsel, the Court adopts and incorporates by
      reference all of its findings of fact and conclusions of
      law in this Order as if fully set forth herein. In so
      doing, the Court again does not find or conclude that
      any ineffective assistance of counsel has occurred.
      The Defendant has not shown that the advice and
      conduct of his attorneys fell below an objective
      standard, and the Defendant has not shown any
      prejudice. Even if the Defendant is prejudiced by the
      disclosure of this information, he has also benefited
      by the disclosure of this information in that the
      State offered to allow the Defendant to plead guilty
      and avoid the death penalty. He received that
      benefit. Further assuming that the Defendant could
      show prejudice, the Court does not find ineffective
      assistance of counsel. This finding is without


                            -39-
                                 STATE V. MCNEILL

                                  Opinion of the Court



                   prejudice to the Defendant and may be raised on
                   appeal.

             21.   Furthermore, the Court finds that the Defendant’s
                   attorneys     were    not    ineffective   in   their
                   representation of the Defendant as the Defendant
                   made a voluntary strategic decision to provide the
                   information at issue so as to obtain the benefit of
                   avoiding the imposition and execution of the death
                   penalty. The Defendant may also receive a future
                   benefit of this disclosure if he is convicted of first
                   degree murder and thereby faces a sentencing
                   hearing in that the disclosure of the information as
                   to the location of Shaniya Davis may be offered as a
                   mitigating circumstance to the jury.

From these findings, the trial court made the following conclusions, in relevant

part:

             7.    Under the totality of the circumstances, the
                   Defendant’s attorneys did not ineffectively assist the
                   Defendant in providing information to law
                   enforcement concerning the location of Shaniya
                   Davis’ body without an agreement of some kind as to
                   what would happen should the Defendant provide
                   that information.

             8.    The Defendant’s provision of such information to law
                   enforcement through his attorney at that stage in
                   the search for Shaniya Davis was objectively
                   reasonable in that it provided the State a basis for it
                   to consider future plea negotiations with the
                   Defendant should the Defendant be charged with
                   more offenses related to the missing child during
                   which negotiations the death penalty might be
                   eliminated from the range of possible punishments.
                   The provision of such information was also
                   objectively reasonable in that it provided the
                   Defendant the opportunity to obtain the benefit of a
                   mitigating circumstance should charges he brought


                                         -40-
                    STATE V. MCNEILL

                     Opinion of the Court



      against the Defendant for which the death penalty
      was a possible punishment.

9.    The Defendant was represented by competent
      counsel who afforded him effective, reasonable, and
      professional representation.

10.   In keeping with this Court’s prior Order on the
      Defendant’s claim of ineffective assistance of
      counsel, the Court adopts and incorporates by
      reference all of its findings of fact and conclusions of
      law in this Order as if fully set forth herein.

11.   The Defendant has not shown that the advice and
      conduct of his attorneys fell below an objective
      standard, and the Defendant has not shown any
      prejudice. Even if the Defendant is prejudiced by the
      disclosure of this information, he has also benefited
      by the disclosure of this information in that the
      State offered to allow the Defendant to plead guilty
      and avoid the death penalty. He received that
      benefit. Further assuming that the Defendant could
      show prejudice, there was no ineffective assistance
      of counsel.

12.   Furthermore, the Defendant’s attorneys were not
      ineffective in their representation of the Defendant
      as the Defendant made a voluntary strategic
      decision to provide the information at issue so as to
      obtain the benefit of avoiding the imposition and
      execution of the death penalty. The Defendant may
      also receive a future benefit of this disclosure if he is
      convicted of first degree murder and thereby faces a
      sentencing hearing in that the disclosure of the
      information as to the location of Shaniya Davis may
      he offered as a mitigating circumstance to the jury.

      ....

14.   None of the Defendant’s rights under the United
      States Constitution, North Carolina Constitution, or


                            -41-
                                  STATE V. MCNEILL

                                   Opinion of the Court



                    the North Carolina General Statutes were violated.

Here defendant does not challenge any of the trial court’s findings of fact, but rather,

he disputes the trial court’s ultimate determination that he did not receive

constitutionally deficient counsel under Strickland.

                               A. Benefit of Disclosure

      Defendant initially attempts to meet his burden under the first Strickland

prong by arguing that his attorneys’ conduct was deficient because they “handed the

State the single most incriminating piece of evidence against [defendant] without

even seeking any benefit or protection for [defendant] in return.” Defendant points

out that Rogers testified that he never tried to get any type of agreement from the

State before disclosing the information.          Defendant asserts that under the

“[p]revailing norms of practice,” Strickland, 466 U.S. at 688, 104 S. Ct. at 2065, 80 L.

Ed. 2d at 694, his attorneys had a duty to seek or secure a benefit for him in exchange

for the disclosure, and that their breach of this duty was constitutionally deficient.

We disagree.

      In making this argument, defendant relies upon the American Bar Association

(ABA) Guidelines for the Appointment and Performance of Counsel in Death Penalty

Cases, as they were applicable at the time. See id. at 688, 104 S. Ct. at 2065, 80 L.

Ed. 2d at 694 (“Prevailing norms of practice as reflected in American Bar Association

standards and the like, e. g., ABA Standards for Criminal Justice 4–1.1 to 4–8.6 (2d




                                          -42-
                                  STATE V. MCNEILL

                                  Opinion of the Court



ed. 1980) (“The Defense Function”), are guides to determining what is reasonable, but

they are only guides.”). Specifically, Guideline 10.5.B.2 provided:

             Promptly upon entry into the case, initial counsel should
             communicate in an appropriate manner with both the
             client and the government regarding the protection of the
             client’s rights against self-incrimination, to the effective
             assistance of counsel, and to preservation of the attorney-
             client privilege and similar safeguards.

Additionally, Guideline 10.9.1 provided, in relevant part:

             A.     Counsel at every stage of the case have an obligation
                    to take all steps that may be appropriate in the
                    exercise of professional judgment in accordance with
                    these Guidelines to achieve an agreed-upon
                    disposition.

             B.     Counsel at every stage of the case should explore
                    with the client the possibility and desirability of
                    reaching an agreed-upon disposition. In so doing,
                    counsel should fully explain the rights that would
                    be waived, the possible collateral consequences, and
                    the legal, factual, and contextual considerations that
                    bear upon the decision.

Defendant also relies upon the ABA Standards for Criminal Justice, Prosecution

Function and Defense Function applicable at that time. Specifically, Standard 4-3.6,

entitled “Prompt Action to Protect the Accused,” provided, inter alia:

                    Many important rights of the accused can be
             protected and preserved only by prompt legal action.
             Defense counsel should inform the accused of his or her
             rights at the earliest opportunity and take all necessary
             action to vindicate such rights.

While these provisions, which undoubtedly furnish sound guidance to defense

attorneys in criminal cases, are perhaps broader in scope than the specific duty

                                         -43-
                                  STATE V. MCNEILL

                                   Opinion of the Court



contemplated by defendant here, they do in general terms tend to support defendant’s

assertion that defense counsel should protect their client’s rights by pursuing benefits

in return for the disclosure of potentially incriminating information.

      Yet, to the extent that counsel has a duty to seek a benefit in exchange for

disclosing such information, it is plain that defendant’s attorneys did seek a benefit

in exchange for the disclosure of Shaniya’s location—the purpose of the disclosure

was to show that defendant could demonstrate cooperation and remorse, which would

benefit defendant in the form of achieving a plea agreement for a life sentence or as

a mitigating circumstance, and ultimately, to avoid the imposition of the death

penalty.    This was the “agreed-upon disposition,” ABA Guidelines for the

Appointment and Performance of Defense Counsel in Death Penalty Cases 10.9.1

(Feb. 2003), which defendant later repudiated when he rejected the State’s plea offer

of life in prison and refused to present mitigating evidence at trial.

      Despite defendant’s assent at the time of the disclosure, he argues on appeal

that a plea agreement for life in prison so as to avoid the death penalty was not a

reasonable objective that would justify the disclosure of incriminating information at

that stage of the case because his attorneys were aware he had denied causing

Shaniya any harm and because, according to defendant, “everything turned” on his

innocence defense. This contention, however, is difficult to square with the record,

because his attorneys were also aware that he had in essence confessed to kidnapping

a five-year-old child from her home in the middle of the night and taking her to a


                                          -44-
                                 STATE V. MCNEILL

                                 Opinion of the Court



remote hotel where he was the last and only person to be seen with Shaniya.

Moreover, they were aware of the fact that he possessed information on the remote

location of Shaniya, though he was unwilling to disclose how he had acquired that

information, and that this information directed law enforcement to search a more

specific area in the same vicinity in which an extensive search tracking defendant’s

cell phone data was already underway, suggesting that an incriminating discovery

could be imminent. Even if defendant possessed a reasonable explanation for his

actions that could exculpate him from directly causing harm to Shaniya, he was, at a

minimum, likely to face charges of felony murder if, as feared, Shaniya was found

deceased. Thus, while the disclosure certainly would be incriminating to defendant

and could lead to the discovery of additional incriminating evidence against him, as

proved to be the case here, the disclosure must be viewed in light of the already

heavily incriminating evidence against defendat, as well as the apparent likelihood

that the discovery of further incriminating evidence could be forthcoming.

      Similarly, defendant argues that the “agreed-upon disposition” was inadequate

in that his attorneys should have endeavored to obtain a more favorable outcome.

For example, defendant argues that his attorneys should have attempted to secure

an agreement from the State to proceed noncapitally, which he alleges would have

both protected him from imposition of the death penalty and preserved his ability to

assert a defense of factual innocence. But defendant fails to explain how making the

disclosure with such an agreement in place would have in any way affected his ability


                                        -45-
                                  STATE V. MCNEILL

                                  Opinion of the Court



to assert a defense of factual innocence. Here defendant was not required to plead

guilty absent such an agreement; rather, he was free to put on any available evidence

of his innocence, just as he would have been had the State proceeded noncapitally.

      Additionally, defendant asserts that his attorneys should have attempted to

secure a non-attribution agreement, which could have limited the State’s use of any

evidence regarding the disclosure solely to impeachment purposes at trial, or a proffer

letter, which could have provided that the prosecutors would not use anything that

defendant or his lawyers told them against defendant during the case-in-chief.

Whether prosecutors would have been amenable to these considerations is

speculative, but given the nature of the situation at that time—with the ongoing

search for Shaniya and the considerable evidence against defendant—we are deeply

skeptical. Moreover, while we recognize that in many situations it would make

strategic sense to attempt to negotiate for the best possible agreement before

disclosing potentially incriminating information, that is not necessarily true in

situations when, as here, time was a substantial factor. Had law enforcement located

Shaniya before defendant’s disclosure, the opportunity to obtain any benefit in return

for defendant’s information would have been irrevocably lost. Additionally, given

that defendant was denying causing any harm to Shaniya, there was the possibility,

however remote, that Shaniya was still alive.

      Defendant attempts to minimize the role of time as a factor by suggesting that

Shaniya might never have been discovered absent the disclosure, pointing to several


                                         -46-
                                  STATE V. MCNEILL

                                   Opinion of the Court



of the State’s arguments at trial. For instance, defendant notes that the State argued

at trial that Shaniya’s body was “well hidden,” “hardly visible,” and “was very difficult

to find -- and may not have been found without this information. Authorities had

been searching in that general area and had not been able to locate the victim prior

to this information.” Given that a massive search was underway in the same general

area in which Shaniya was ultimately discovered, we are skeptical of defendant’s

claim. More importantly, however, entertaining this type of speculative argument

would be contrary to our mandate that “every effort be made to eliminate the

distorting effects of hindsight” and “to evaluate the conduct from counsel’s

perspective at the time.” Strickland, 466 U.S. at 689, 104 S. Ct. at 2065, 80 L. Ed. 2d

at 694. The information Rogers and Brewer received from defendant directed law

enforcement to search a more specific area in the same vicinity in which an extensive

search was already underway at that time, suggesting that a discovery could very

well be imminent. Rogers and Brewer could in no way anticipate how well hidden or

how difficult to discover the body of Shaniya might be, nor could they have anticipated

receiving that information from defendant, who denied causing any harm to Shaniya.

See Sneed, 284 N.C. at 614, 201 S.E.2d at 872 (“We think that the attorney-client

relationship is such that when a client gives his attorney facts constituting a defense,

the attorney may rely on the statement given unless it is patently false.”).

      In sum, we cannot agree with defendant that it was unreasonable for his

attorneys to target a plea agreement for life in prison and the avoidance of the death


                                          -47-
                                  STATE V. MCNEILL

                                   Opinion of the Court



penalty in exchange for making the disclosure. We note that the commentary to

Guideline 10.9.1 from the same ABA Guidelines for the Appointment and

Performance of Defense Counsel in Death Penalty Cases cited by defendant, states:

                    “Death is different because avoiding execution is, in
             many capital cases, the best and only realistic result
             possible”; as a result, plea bargains in capital cases are not
             usually “offered” but instead must be “pursued and won.”
             Agreements are often only possible after many years of
             effort. Accordingly, this Guideline emphasizes that the
             obligation of counsel to seek an agreed-upon disposition
             continues throughout all phases of the case.

(Footnote call number omitted.) Certainly, the decision to consider a client’s situation

as a potential capital case and seek a disposition accordingly is not one to be taken

lightly; on that account, we note that, as found by the trial court, Rogers and Brewer

were both experienced criminal defense attorneys. See Strickland, 466 U.S. at 681,

104 S. Ct. at 2061, 80 L. Ed. 2d at 689 (“Among the factors relevant to deciding

whether particular strategic choices are reasonable are the experience of the attorney

. . . .”). We hold only that under the unique and difficult circumstances here—with

the already heavily incriminating evidence against defendant, as well as the apparent

likelihood that the discovery of further incriminating evidence could be imminent—

and “indul[ging] a strong presumption that [defendant’s attorneys’] conduct falls

within the wide range of reasonable professional assistance,” Id. at 689, 104 S. Ct. at

2065, 80 L. Ed. 2d at 694, Rogers and Brewer’s decision to disclose potentially

incriminating information with the sought-after goal of avoiding imposition of the



                                          -48-
                                  STATE V. MCNEILL

                                  Opinion of the Court



death penalty did not fall below “an objective standard of reasonableness,” id. at 688,

104 S. Ct. at 2064, 80 L. Ed. 2d at 693.

      Whether defendant’s attorneys erred in not first securing, or attempting to

secure, a plea agreement for life in prison before making the disclosure is a separate

and more difficult question. On the one hand, as we have previously noted, any

negotiations with prosecutors may have been an uphill battle and would have been

further complicated by the issue of time. On the other hand, a plea agreement for life

in prison would likely have been a more attainable benefit than the alternatives

proffered by defendant in his brief (a non-attribution agreement or a proffer letter).

Additionally, without any agreement firmly in place, defendant’s attorneys exposed

him to the possibility of further incrimination without any guaranteed benefit save

for the existence of potential mitigating evidence at trial. Yet, we need not answer

this question because, given that we have held that a plea agreement for life in prison

and avoidance of the death penalty was a reasonable disposition in these

circumstances, defendant cannot establish any prejudice when the State did offer

defendant a plea agreement for life in prison. That is—even assuming arguendo that

defendant’s attorneys were deficient in disclosing the information without any plea

agreement in place, defendant cannot show “a reasonable probability that, but for

[his attorneys’] unprofessional errors, the result of the proceeding would have been

different” when the very result that was desired did materialize and was rejected by

defendant’s own choice. Id. at 694, 104 S. Ct. at 2068, 80 L. Ed. 2d at 698.


                                           -49-
                                  STATE V. MCNEILL

                                  Opinion of the Court



                             B. Adequate Investigation

      Defendant next argues that his attorneys were deficient in their performance

because they failed to conduct an adequate investigation before disclosing to police

where to search for Shaniya when they were only one day into their representation

of defendant. See id. at 691, 104 S. Ct. at 2066, 80 L. Ed. 2d at 695 (“[C]ounsel has a

duty to make reasonable investigations or to make a reasonable decision that makes

particular investigations unnecessary.”) According to defendant, “everything turned”

on his innocence defense, and his attorneys had a duty to adequately investigate that

defense before destroying it by disclosing incriminating evidence to the State.

Defendant argues that this disclosure was contrary to the applicable ABA guidelines,

under which attorneys should investigate issues of guilt regardless of overwhelming

evidence against a defendant or the defendant’s own admissions or statements

constituting guilt.

      Defendant’s assertions, however, are not borne out by the record. For example,

defendant argues that Rogers failed to look at any formal discovery materials before

making the disclosure.     Yet, Rogers testified that at that early stage in the

investigation, there was no discovery file to examine. Similarly, defendant seizes

upon Rogers’s response that he was unaware that defendant had at one point denied

being the person depicted in photographs from the hotel, alleging that this statement

demonstrates Rogers’s failure to investigate defendant’s claims of innocence. But we

can find little significance in Rogers’s statement. Defendant’s “denial” occurred when


                                         -50-
                                  STATE V. MCNEILL

                                  Opinion of the Court



he was first confronted with photographs of himself and Shaniya taken from the

Comfort Suites video footage. Defendant briefly attempted to claim that the person

in the videos was someone who looked just like him, had somehow stolen his I.D. and

car, and had signed into the hotel with defendant’s name.          Defendant quickly

admitted it was he in the photographs, and then tried to claim he was delivering

Shaniya to an unknown third party at the direction of text messages, which were not

on defendant’s phone and of which there is no record. Defendant fails to explain how

Rogers’s ignorance of defendant’s short-lived denial of a fact relating to the

kidnapping—a fact that was plainly apparent from available evidence, to which

defendant shortly thereafter admitted and to which he later stipulated at trial—

demonstrates any failure by Rogers to adequately investigate issues of defendant’s

guilt or innocence on the issue of murder.

      Apart from defendant’s brief denial, defendant is unable to identify anything

that Rogers’s allegedly inadequate investigation failed to uncover and which would

have had any effect on the reasonableness of his attorneys’ strategic decision to make

the disclosure. See Strickland, 466 U.S. at 690-91, 104 S. Ct. at 2066, 80 L. Ed. 2d at

695 (“[S]trategic choices made after thorough investigation of law and facts relevant

to plausible options are virtually unchallengeable; and strategic choices made after

less than complete investigation are reasonable precisely to the extent that

reasonable professional judgments support the limitations on investigation.”). Nor

does defendant suggest precisely what other investigative avenues Rogers and


                                         -51-
                                  STATE V. MCNEILL

                                   Opinion of the Court



Brewer should have pursued. Rogers and Brewer discussed defendant’s situation

with him, and Rogers testified that he had conversations with Kimble to gauge the

status of the investigation as it related to defendant’s involvement. From these

investigations, defendant’s attorneys learned that defendant had kidnapped Shaniya

in the middle of the night, and taken her to a hotel where he was the last person to

be seen with her, and that searchers were presently conducting a massive, ongoing

attempt to locate Shaniya by combing through the areas revealed by defendant’s cell

phone data. We conclude that defendant’s attorneys’ strategic choice here to disclose

where to look for Shaniya was “made after thorough investigation of law and facts

relevant to plausible options.” Id. at 690, 104 S. Ct. at 2066, 80 L. Ed. 2d at 695.

Even if defendant was able to identify some additional investigative steps his

attorneys could have taken and to demonstrate that counsel engaged in a “less than

complete investigation,” we conclude that, given that time was a significant factor

here, “reasonable professional judgments” would have “support[ed] the limitations on

investigation.” Id. at 691, 104 S. Ct. at 2066, 80 L. Ed. 2d at 695.

                               C. Source of Disclosure

      Next, defendant asserts that his attorneys erroneously advised him that they

would shield his identity as the source of the information but that their method of

disclosure revealed him as the source.       Defendant argues that by doing so, his

attorneys violated the Rules of Professional Conduct and the applicable ABA

guidelines requiring a client’s informed consent before lawyers may reveal


                                          -52-
                                    STATE V. MCNEILL

                                     Opinion of the Court



information acquired during the professional relationship. See, e.g., N.C. St. B. Rev.

R. Prof’l Conduct r. 1.6(a) (2018 Ann. R. N.C. 1183, 1205) (“A lawyer shall not reveal

information acquired during the professional relationship with a client unless the

client gives informed consent . . . .”).

       In support of his argument, defendant points to this exchange between Terry

Alford, defendant’s trial attorney, and Rogers at the hearing:

              Q      And so the discussion that you had with Mr. McNeill
              concerning the information, the authority that you had was
              to convey the information but not to reveal the source; is
              that correct?

              A    That was certainly our intent. And my recollection
              was just conveying the information, not saying Mario
              McNeill said anything or any specific person.

              Q     Right.    And he never specifically gave you
              permission to be able to say the information came from
              him, did he?

              A     He did not specifically say, convey the information
              came from me.

Defendant asserts that because they agreed not to explicitly name him as the source

of the disclosure, this agreement necessarily implied that his attorneys would not

allow evidence from the disclosure to be attributed to him, either directly or by

inference. According to defendant, this is reflected in Finding of Fact 9 from the trial

court’s 16 May 2013 order, in which the trial court found that defendant “did not

authorize his attorneys to make any admissions on his behalf.”

       The record, however, cannot support defendant’s characterization of the


                                            -53-
                                   STATE V. MCNEILL

                                   Opinion of the Court



agreement as being conditioned upon his attorneys’ implicit promise that they would

prevent the disclosure from being attributed to defendant, even by inference. Indeed,

the entire purpose of the disclosure, to which defendant agreed, was that it be

attributable to defendant to show cooperation on his part. Immediately before the

portion of the hearing relied upon by defendant, Rogers testified:

             Q     That was the way it was done by Mr. Brewer is that
             he gave it as a recommendation. He didn’t say where the
             information come from; is that correct?

             A     That is correct. And that is my best recollection of
             what I did so as well.

             Q      In other words, the information that you were
             relaying to the police was intended to be information you
             received from someone, but you did not want to relay who
             that came from; is that correct?

             A     That’s correct.

             Q     At any time when you were talking to the
             authorities, did you tell them who it came from?

             A     No. No, I didn’t.

             Q     So any belief that someone may have that
             information you gave them came from Mr. McNeill would
             be their speculation. You never specifically said where it
             came from, did you?

             A     No, I didn’t.

             Q     That was because you weren’t authorized by Mr.
             McNeill to specifically tell someone where that information
             came from, were you?

             A     No, that’s not true. We were authorized.


                                          -54-
                                   STATE V. MCNEILL

                                   Opinion of the Court




             Q      You were authorized to do what?

             A      We were authorized to disclose the information.

             Q     But were you authorized to disclose the source of the
             information?

             A     In our conversation prior to disclosing the
             information, it was decided that the information would be
             provided without specifically stating the source.

             Q      And that’s the way Mr. Brewer did it, and that was
             your intention of doing it also, not to provide the source,
             correct?

             A      That’s correct.

(Emphasis added.) Rogers further explained that while it was agreed to convey the

information without “specifically stating the source,” they were also not trying to hide

defendant’s role in furnishing the information. As Rogers testified at the hearing:

             Q      And when you’re talking about getting mitigating
             information for the defendant, Mario McNeill, to use or to
             set him up down the road with having the benefit of having
             been helpful in providing her body, that sort of thing --

             A      Yes.

             Q     -- right? Being cooperative. He could be claimed to
             be cooperative, right?

             A      That’s correct.

             Q     You’re not hiding from Captain Kimble who you’re
             getting the information from?

             A      No, I’m not.



                                          -55-
                                  STATE V. MCNEILL

                                   Opinion of the Court



             Q       You won’t be able to claim any credit, or he won’t be
             able to claim any credit down the road should he need it if
             it’s a mystery as to where the information is coming from,
             right?

             A      That’s correct.

In light of Rogers’s testimony and the agreed-upon purpose of the disclosure, the fact

that defendant and his attorneys agreed not to explicitly name defendant as the

source of the disclosure cannot be read as an implicit understanding that his

attorneys would shield him as the source but rather must be read in the context of

their conversation, in which defendant told his attorneys that he had information

about Shaniya’s location but did not explain how he had acquired that information,

and in which defendant was “denying that he was involved in hurting [Shaniya] or

killing her.” The method of disclosure allowed an immediate inference of cooperation

but avoided any inadvertent admission of guilt. While defendant relies heavily upon

a portion of Finding of Fact 9, the trial court’s full sentence from that finding states

that “[t]he Defendant did not authorize his attorneys to make any admissions on his

behalf, and they did not make any admissions on his behalf.” (Emphasis added.)

Similarly, in its previous order from 17 April 2013, the trial court found that

defendant “authorized Mr. Rogers to provide that specific information to law

enforcement” and that “[t]he Defendant’s information . . . did not constitute an

admission to a crime.” (Emphasis added.) Thus, while the record establishes that

defendant’s attorneys were not authorized to make any admissions of guilt to any



                                          -56-
                                  STATE V. MCNEILL

                                  Opinion of the Court



crimes on behalf of defendant, it does not support defendant’s assertion that they

advised him they would shield his identity as the source of the information.

      Certainly, that the information came from defendant’s attorneys allowed an

inference that defendant was the source, which, while demonstrating immediate

cooperation on the part of defendant, was also potentially incriminating as it

suggested an inference of guilt. But this trade-off goes to the heart of the agreed-

upon strategy—the mounting evidence against defendant was already highly

incriminating, and providing this information to the police that could potentially be

further incriminating was a strategic decision made to avoid imposition of the death

penalty.

      Whether defendant’s attorneys should have advised him to adopt a different

strategy that attempted to disclose the information anonymously and to shield

defendant’s identity as the source—perhaps until the sentencing proceeding of a

capital trial—is a separate question not specifically raised by defendant, but on these

facts we can see little to be gained, and more importantly, no constitutional

deficiency, in failing to take such a course. Defendant’s attorneys clearly believed

that disclosing the information without hiding his identity was the best way to

demonstrate cooperation and receive a benefit for the information while avoiding any

overt suggestion of guilt on the part of defendant. Either defendant possessed an

exculpatory explanation as to how he had acquired information on Shaniya’s location,

which he was at that point unwilling to share with his attorneys, or he did not. If he


                                         -57-
                                   STATE V. MCNEILL

                                    Opinion of the Court



was being truthful with his attorneys in denying causing any harm to Shaniya, then

he did possess such an explanation, and his attorneys’ overt omission of his name in

making the disclosure cleared the path for him to rebut the inference of guilt via any

available evidence that an unnamed third party was the ultimate source of the

information. This was the scenario defendant argued in his closing, albeit without

any evidentiary support.

                     Ineffective Assistance of Counsel Conclusion

      In sum, we conclude that defendant has failed to meet his burden under

Strickland and we find no error in the trial court’s ruling. The strategy employed by

Rogers and Brewer here, to which defendant agreed, was a result of their “trying to

give [defendant] the best advice [they could] to try to help save his life.” Significantly,

defendant agreed with this strategy, and he received the very benefit sought by this

strategy when the State later offered him a plea agreement for life in prison, which

defendant twice declined. Defendant also declined to present any mitigating evidence

in the sentencing proceeding of the trial, thus rejecting a further benefit contemplated

by his agreed-upon strategy.       Accordingly, defendant’s ineffective assistance of

counsel claim is overruled.

                                      Cronic claim

      In addition to arguing that he received ineffective assistance of counsel under

Strickland, defendant also argues that he received ineffective assistance under the

standard set forth in United States v. Cronic, 466 U.S. 648, 104 S. Ct. 2039, 80 L. Ed.


                                           -58-
                                  STATE V. MCNEILL

                                   Opinion of the Court



2d 657 (1984). In Strickland the Court considered “claims of ineffective assistance

based on allegations of specific errors by counsel—claims which, by their very nature,

require courts to evaluate both the attorney’s performance and the effect of that

performance on the reliability and fairness of the proceeding.” Strickland, 466 U.S.

at 702, 104 S. Ct. at 2072, 80 L. Ed. 2d at 703 (Brennan, J., concurring in the opinion).

On the other hand, in Cronic the Court considered ineffective assistance of counsel

claims in the context of cases in which there is a “complete denial of counsel,” “counsel

entirely fails to subject the prosecution’s case to meaningful adversarial testing,” or

“the surrounding circumstances [make] it so unlikely that any lawyer could provide

effective assistance that ineffectiveness [is] properly presumed without inquiry into

actual performance at trial.” Cronic, 466 U.S. at 659-61, 104 S. Ct. at 2047-48, 80 L.

Ed. 2d at 668-69.

      Defendant argues that his attorneys, by disclosing of the location of Shaniya

to police without first securing any benefit in return, were essentially working for the

police and that this situation resulted in a breakdown of the adversarial process

under Cronic. We are unpersuaded. Defendant’s challenge is more properly brought

as an allegation of a specific error under Strickland, which we have already

addressed.   Moreover, for the reasons previously stated, we conclude that the

attorneys’ disclosure was a reasonable strategic decision made in the course of their

representation of defendant and certainly did not amount to a “breakdown in the

adversarial process that would justify a presumption that respondent’s conviction


                                          -59-
                                  STATE V. MCNEILL

                                   Opinion of the Court



was insufficiently reliable to satisfy the Constitution.” Id. at 662, 104 S. Ct. at 2049,
80 L. Ed. 2d at 670.

                                  Attorney-Client Privilege

      Defendant next argues that the information regarding the location of Shaniya

was inadmissible by virtue of the attorney–client privilege. “It is an established rule

of the common law that confidential communications made to an attorney in his

professional capacity by his client are privileged, and the attorney cannot be

compelled to testify to them unless his client consents.” Dobias v. White, 240 N.C.
680, 684, 83 S.E.2d 785, 788 (1954) (citations omitted). Significantly, however, “not

all communications between an attorney and a client are privileged,” In re

Investigation of Miller, 357 N.C. 316, 335, 584 S.E.2d 772, 786 (2003) (citations

omitted), but rather, “[o]nly confidential communications are protected,” Dobias, 240
N.C. at 684, 83 S.E.2d at 788 (emphasis added). “For example, . . . if it appears that

a communication was not regarded as confidential or that the communication was

made for the purpose of being conveyed by the attorney to others, the communication

is not privileged.” In re Miller, 357 N.C. at 335, 584 S.E.2d at 786 (citing State v.

McIntosh, 336 N.C. 517, 524, 444 S.E.2d 438, 442 (1994)).

      The party asserting the privilege has the burden of establishing each of the

essential elements of a privileged communication. Id. at 336, 584 S.E.2d at 787

(quoting 1 Scott N. Stone & Robert K. Taylor, Testimonial Privileges § 1.61, at 1–161

(2d ed. 1994) (citations omitted) (“This burden may not be met by ‘mere conclusory or


                                          -60-
                                  STATE V. MCNEILL

                                   Opinion of the Court



ipse dixit assertions,’ or by a ‘blanket refusal to testify.’ Rather, sufficient evidence

must be adduced, usually by means of an affidavit or affidavits, to establish the

privilege with respect to each disputed item.”)).         This Court has held that the

elements of a privileged communication are:

             (1) the relation of attorney and client existed at the time
             the communication was made, (2) the communication was
             made in confidence, (3) the communication relates to a
             matter about which the attorney is being professionally
             consulted, (4) the communication was made in the course
             of giving or seeking legal advice for a proper purpose
             although litigation need not be contemplated and (5) the
             client has not waived the privilege.

State v. Murvin, 304 N.C. 523, 531, 284 S.E.2d 289, 294 (1981) (citation omitted).

Finally, “the responsibility of determining whether the attorney-client privilege

applies belongs to the trial court.” In re Miller, 357 N.C. at 336, 584 S.E.2d at 787

(citing Hughes v. Boone, 102 N.C. 137, 160, 9 S.E. 286, 292 (1889)).

      Here the trial court determined that defendant failed to meet his burden of

demonstrating that the information he provided to his attorneys concerning the

location of Shaniya was privileged.        In its order denying defendant’s Motion to

Require Specific Performance or, Alternatively, to Suppress Statements and

Evidence, the trial court found as fact:

             6.     During Mr. Rogers’ representation, the Defendant
                    provided specific information to Mr. Rogers as to the
                    location of Shaniya Davis’ body, and the Defendant
                    authorized Mr. Rogers to provide that specific
                    information to law enforcement.



                                            -61-
                                  STATE V. MCNEILL

                                  Opinion of the Court



             7.     Pursuant to the Defendant’s authorization, Mr.
                    Rogers provided to law enforcement that specific
                    information as to the location of Shaniya Davis’
                    body.

             8.     The Defendant’s information regarding the location
                    of Shaniya Davis’ body did not constitute an
                    admission to a crime.

In its second order, the trial court adopted and incorporated all of its findings from

its previous order, and additionally found as fact:

             5.     During their representation of the Defendant, Mr.
                    Brewer and Mr. Rogers talked to the Defendant
                    while he was in jail about cooperating with the police
                    in looking for Shaniya Davis. They discussed how
                    the Defendant might benefit from cooperating with
                    the police on this issue by avoiding the imposition
                    and execution of the death penalty. During these
                    discussions, the Defendant specifically authorized
                    his attorneys, Brewer and Mr. Rogers, to give
                    information to the police relating to the location of
                    Shaniya Davis. Nothing about their discussions
                    suggests that the Defendant involuntarily provided
                    the information at issue to his attorneys.

                    ....

             9.     The Defendant authorized his attorneys to
                    communicate information to the police that would
                    aid them in locating Shaniya Davis. The Defendant
                    did not authorize his attorneys to make any
                    admissions on his behalf, and they did not make any
                    admissions on his behalf. Neither Mr. Rogers nor
                    Mr. Brewer told Captain Kimble the specific source
                    of the information as to the directions where to
                    search. . . . .

                    ....



                                         -62-
                    STATE V. MCNEILL

                    Opinion of the Court



15.   Contrary to the Defendant’s argument, the
      Defendant did not meet his burden of demonstrating
      that the statements at issue were privileged
      communications. The evidence shows that they do
      not fall within the protection of the attorney-client
      privilege because they were not confidential. The
      statements at issue were not regarded by the
      Defendant and his attorneys as confidential as they
      were made for the purpose of being conveyed by the
      attorney to others and were therefore not privileged.

16.   Even assuming that the attorney-client privilege
      existed, the Defendant waived the privilege in
      respect to the information given to the police for the
      sole purpose of allowing his attorneys to share the
      information with the police. This information was
      not given in exchange for any plea deal, dismissal of
      charges, immunity, or any other incentive or
      inducement offered by the State, and this
      information was not given during any plea
      negotiations with the District Attorney or any of his
      staff under N.C. Gen. Stat. § 8C-1, Rule 410.

      ....

22.   The Defendant waived the attorney-client privilege
      in that he specifically intended the information that
      he gave to his attorneys about the location of
      Shaniya Davis be shared with the authorities for the
      sole purpose of locating Shaniya Davis, the
      Defendant authorized the limited disclosure of this
      information for that limited purpose, there is no
      evidence of any deal to disclose this information, the
      disclosure was not the result of plea negotiations,
      the disclosure was voluntary, and there is no
      evidence of the Defendant’s motive for the disclosure
      other than an interest on the part of the Defendant
      that Shaniya Davis would be found and that he
      might avoid the imposition and execution of the
      death penalty.



                           -63-
                                  STATE V. MCNEILL

                                   Opinion of the Court



             23.    The defendant has not waived his privilege in regard
                    to his attorneys testifying in this case on the trial on
                    the merits.

Based upon these findings of fact, the trial court concluded:

             4.     The Defendant waived the attorney-client privilege
                    as to some of this information. As to the information
                    that Mr. Brewer and Mr. Rogers supplied to Captain
                    Kimble, the attorney-client privilege did not exist
                    because the information was not given to the
                    attorneys in confidence as the Defendant voluntarily
                    gave the information to his attorneys for the purpose
                    of his attorneys sharing it with the police, and even
                    if the attorney-client privilege did exist, that the
                    defendant waived the attorney-client privilege so
                    that his attorneys could share that information with
                    the authorities.

                    ....

             13.    The Defendant waived the attorney-client privilege
                    in that he specifically intended the information that
                    he gave to his attorneys about the location of
                    Shaniya Davis he shared with the authorities for the
                    sole purpose of locating Shaniya Davis, the
                    Defendant authorized the limited disclosure of this
                    information for that limited purpose, there is no
                    evidence of any deal to disclose this information, the
                    disclosure was not the result of plea negotiations,
                    the disclosure was voluntary, and there is no
                    evidence of the Defendant’s motive for the disclosure
                    other than an interest on the part of the Defendant
                    that Shaniya Davis would be found and that he
                    might avoid the imposition and execution of the
                    death penalty.

             14.    None of the Defendant’s rights under the United
                    States Constitution, North Carolina Constitution, or
                    the North Carolina General Statutes were violated.



                                          -64-
                                 STATE V. MCNEILL

                                 Opinion of the Court



We conclude that the trial court correctly determined that the information was not

protected by attorney–client privilege. Specifically, the testimony of Rogers and

Brewer plainly establishes that defendant communicated the information to them

with the purpose that it be relayed to law enforcement to assist in the search for

Shaniya. Accordingly, the evidence establishes that defendant’s communication of

the information to his attorneys “was made for the purpose of being conveyed by the

attorney[s] to others,” and as a result, “the communication is not privileged.” In re

Miller, 357 N.C. at 335, 584 S.E.2d at 786 (citing McIntosh, 336 N.C. at 524, 444

S.E.2d at 442).

      Nonetheless, defendant argues on appeal that any waiver of the privilege on

his part (or any intention that the information be conveyed to others) was made under

the condition that he not be revealed as the source of the information. Defendant

contends that his attorneys breached this condition by disclosing the information

without protecting his identity as the source, rendering any waiver a nullity and

leaving intact the privileged status of the information. Defendant further asserts

that, at a minimum, his identity as the source of the information was privileged and

should have been protected against any comment or infringement by the State.

According to defendant, the trial court, by allowing evidence at trial that the

information came from his attorneys and by allowing the State to argue inferences of

guilt from that evidence, deliberately invaded the attorney–client relationship and

violated his federal and state rights to counsel under the Sixth Amendment to the


                                        -65-
                                     STATE V. MCNEILL

                                      Opinion of the Court



United States Constitution and Article I, Section 23 of the North Carolina

Constitution.

       Defendant’s contentions, however, are again premised on the same portions of

the record on which he based his previous argument that his attorneys breached their

duty of confidentiality10 and provided ineffective assistance of counsel. For instance,

defendant again refers to the trial court’s Finding of Fact 9, which states that

defendant “did not authorize his attorneys to make any admissions on his behalf.”

Yet, as noted above, this finding, in which the trial court continued by stating “and

they did not make any admission on his behalf,” references admissions to a crime. As

we have previously concluded, while the record establishes that defendant’s attorneys




       10 While the attorney–client privilege and the ethical duty of confidentiality are
related principles, they are not synonymous, and the applicability here of the former is
questionable given that the disclosure of purportedly confidential information was not made
pursuant to compulsion of law over the objection of defendant, but rather was made
voluntarily and out of court. See N.C. St. B. Rev. R. Prof’l Conduct r. 1.6(a) cmt. 3 (2018 Ann.
R. N.C. at 1205) (“The principle of client-lawyer confidentiality is given effect by related
bodies of law: the attorney-client privilege, the work product doctrine and the rule of
confidentiality established in professional ethics. The attorney-client privilege and work-
product doctrine apply in judicial and other proceedings in which a lawyer may be called as
a witness or otherwise required to produce evidence concerning a client. The rule of client-
lawyer confidentiality applies in situations other than those where evidence is sought from
the lawyer through compulsion of law. The confidentiality rule, for example, applies not only
to matters communicated in confidence by the client but also to all information acquired
during the representation, whatever its source. A lawyer may not disclose such information
except as authorized or required by the Rules of Professional Conduct or other law.” (citation
omitted)); Dobias, 240 N.C. at 684, 83 S.E.2d at 788 (“It is an established rule of the common
law that confidential communications made to an attorney in his professional capacity by his
client are privileged, and the attorney cannot be compelled to testify to them unless his client
consents.” (emphasis added)). In any event, for the reasons stated above, the information
defendant communicated to his attorneys was not privileged.

                                             -66-
                                  STATE V. MCNEILL

                                   Opinion of the Court



were not authorized to make any admissions of guilt to any crimes on behalf of

defendant, and that they made no such admissions, the record does not support

defendant’s characterization of the agreement as being conditioned upon his

attorneys’ representation that they would prevent the disclosure from being

attributed to defendant, even by inference. Defendant’s arguments to the contrary

are overruled.

                     Hearsay - Admissions by a Party–Opponent

      Defendant next contends that Captain Kimble’s testimony that he received

information on the location of Shaniya from defendant’s attorneys was inadmissible

hearsay and that the trial court erred in denying defendant’s motion to suppress this

testimony. We disagree.

      “ ‘Hearsay’ is a statement, other than one made by the declarant while

testifying at the trial or hearing, offered in evidence to prove the truth of the matter

asserted.”   N.C.G.S. § 8C-1, Rule 801(c) (2017); see also id. Rule 801(a) (2017)

(defining “statement” as “(1) an oral or written assertion or (2) nonverbal conduct of

a person, if it is intended by him as an assertion”). “In general, hearsay evidence is

not admissible.” State v. Rivera, 350 N.C. 285, 288-89, 514 S.E.2d 720, 722 (1999)

(citing State v. Wilson, 322 N.C. 117, 131-32, 367 S.E.2d 589, 598 (1988)).          An

exception to the hearsay rule exists in Rule 801(d), which provides in pertinent part:

                    (d) Exception for Admissions by a Party-Opponent.
             – A statement is admissible as an exception to the hearsay
             rule if it is offered against a party and it is . . . (C) a


                                          -67-
                                  STATE V. MCNEILL

                                  Opinion of the Court



             statement by a person authorized by him to make a
             statement concerning the subject, or (D) a statement by his
             agent or servant concerning a matter within the scope of
             his agency or employment, made during the existence of
             the relationship[.]

N.C.G.S. § 8C-1, Rule 801(d) (2017).

      Here defendant objected to the admission of Kimble’s testimony about

statements made to him by defendant’s attorneys concerning the location of Shaniya

on the basis that, inter alia, such testimony was inadmissible hearsay. The trial court

determined that defendant’s attorneys’ statements to Kimble were admissible under

N.C.G.S. § 8C-1, Rule 801(d). Accordingly, the trial court ordered that:

             The State may call Assistant Chief Kimble as a witness,
             and he may testify pursuant to N.C. Gen. Stat. § 8C-1, Rule
             801(d) about his conversations with Mr. Brewer and Mr.
             Rogers inasmuch as these attorneys were the Defendant’s
             agents and were authorized by the Defendant to make the
             statements at issue . . . .

The trial court did not allow Kimble to testify “as to any feelings about the source of

the information.”

      Defendant argues that because the trial court found that he “did not authorize

his attorneys to make any admissions on his behalf,” and yet admitted into evidence

his attorneys’ statements to Kimble pursuant to N.C.G.S. § 8C-1, Rule 801(d) under

the “Admissions by a Party-Opponent” hearsay exception, the trial court erroneously

allowed defendant’s attorneys’ disclosure to be admitted as defendant’s own

statement and to be attributed to him, resulting in prejudice and requiring a new



                                         -68-
                                   STATE V. MCNEILL

                                    Opinion of the Court



trial. (Emphases added.)      The consonance of the word “admission” may appear

contradictory here at first glance, but this argument too is without merit.

      As previously discussed, in Finding of Fact 9 the trial court determined that

defendant did not authorize his attorneys to make any admissions of guilt to any

crimes and, on that account, “they did not make any admissions on his behalf.” As

the trial court specifically found in its earlier order, defendant “authorized Mr. Rogers

to provide that specific information to law enforcement” and “[t]he Defendant’s

information . . . did not constitute an admission to a crime.” (Emphasis added.) It is

clear that the trial court’s meaning of “admission” in this respect was more akin to a

“confession,” which is “an acknowledgement in express[ed] words by [the] accused in

a criminal case of his guilt [of] the crime charged or of some essential part of it.” State

v. Trexler, 316 N.C. 528, 531, 342 S.E.2d 878, 880 (1986) (quoting State v. Fox, 277
N.C. 1, 25, 175 S.E.2d 561, 576 (1970)).

      In contrast, this Court has defined “admission” in the context of Rule 801(d)

more broadly as “a statement of pertinent facts which, in light of other evidence, is

incriminating.” State v. Lambert, 341 N.C. 36, 50, 460 S.E.2d 123, 131 (1995) (quoting

Trexler, 316 N.C. at 531, 342 S.E.2d at 879-80); see also State v. Chapman, 359 N.C.
328, 355, 611 S.E.2d 794, 816 (2005) (referring to the Rule 801(d) exception when

applied to a defendant’s statement as the “statement of a party opponent” (emphasis

added)); Trexler, 316 N.C. at 531, 342 S.E.2d at 880 (“A confession, therefore, is a type

of an admission.” (citations omitted)). Under this broad definition, the “Admissions


                                           -69-
                                   STATE V. MCNEILL

                                   Opinion of the Court



by a Party-Opponent” hearsay exception encompasses more than mere admissions of

guilt. See, e.g., Chapman, 359 N.C. at 355, 611 S.E.2d at 816 (concluding that the

defendant’s statement to a detective about a threatening telephone call he received

the day after the murder of which he was accused was admissible as the statement

of a party opponent); State v. Collins, 335 N.C. 729, 738, 440 S.E.2d 559, 564 (1994)

(opining that the defendant’s comments concerning his previous statements about

threats he had made to his wife before her death fell within the exception for

admissions by a party opponent).         As a result, the trial court’s admitting of

defendant’s attorneys’ statements under Rule 801(d) did not conflict with Finding of

Fact 9, which explicitly found that defendant “did not authorize his attorneys to make

any admissions on his behalf, and they did not.”

      Because, as discussed previously, defendant authorized his attorneys to convey

the information to law enforcement, the trial court did not err in admitting the

evidence as “statement[s] by a person authorized by [defendant] to make a statement

concerning the subject.” N.C.G.S. § 8C-1, Rule 801(d)(C). Moreover, consistent with

defendant’s agreement with his attorneys that he not specifically be named as the

source, the trial court did not permit Kimble to testify “as to any feelings about the

source of the information.”11 Certainly, one could infer that defendant was the



      11 Defendant argues that admission of the statements under Rule 801(d) means that
they came in as defendant’s own statements and were directly attributable to him. However,
the jury was not informed of the manner in which this evidence was admitted—in other
words, that the statements were authorized by defendant. The jury could only infer that

                                          -70-
                                  STATE V. MCNEILL

                                  Opinion of the Court



ultimate source of information that came from his attorneys. At trial, the State

repeatedly argued this inference; however, as discussed above, this argument was an

inevitable result of the agreed-upon strategy in making the disclosure. Defendant’s

arguments are overruled.

                                     Due Process

      Next, defendant argues that the cumulative effect of his original attorneys’

ineffective assistance of counsel, combined with the trial court’s admission into

evidence of testimony that his lawyers disclosed the location of Shaniya to police, as

well as its admission of all evidence recovered from that location and all evidence

derived from the discovery of Shaniya’s body, deprived defendant of a fair trial in

violation of his rights to due process of law under the Fourteenth Amendment to the

United States Constitution and the Law of the Land Clause of the North Carolina

Constitution.   Because we have held that defendant did not receive ineffective

assistance of counsel and that the trial court did not err in any evidentiary rulings,

defendant’s contentions are without merit.

            Improper Statements During the State’s Closing Argument

      Defendant’s next argument concerns two statements made by the State during

closing arguments at the guilt-innocence proceeding of the trial. More specifically,




defendant was the source from the fact that the attorneys who possessed the information
represented him. As previously discussed, while inference was incriminating, it was
permissible in light of the agreed-upon disclosure.

                                         -71-
                                  STATE V. MCNEILL

                                   Opinion of the Court



defendant argues that because these two comments severely prejudiced him, the trial

court abused its discretion in denying his repeated requests for a mistrial. We do not

agree.

         A trial court “must declare a mistrial upon the defendant’s motion if there

occurs during the trial . . . conduct inside or outside the courtroom, resulting in

substantial and irreparable prejudice to the defendant’s case.” N.C.G.S. § 15A-1061

(2017). The determination “as to whether substantial and irreparable prejudice has

occurred lies within the sound discretion of the trial judge and . . . will not be

disturbed on appeal absent a showing of abuse of discretion.” State v. Thomas, 350
N.C. 315, 341, 514 S.E.2d 486, 502 (1999) (citing State v. McNeill, 349 N.C. 634, 646,

509 S.E.2d 415, 422 (1998), cert. denied, 528 U.S. 838, 120 S. Ct. 102, 145 L. Ed. 2d
87 (1999)), cert. denied, 528 U.S. 1006, 120 S. Ct. 503, 145 L. Ed. 2d 388 (1999); see

also State v. Taylor, 362 N.C. 514, 538, 669 S.E.2d 239, 260 (2008) (“An abuse of

discretion occurs when a ruling is ‘manifestly unsupported by reason, which is to say

it is so arbitrary that it could not have been the result of a reasoned decision.’ ”

(quoting State v. T.D.R., 347 N.C. 489, 503, 495 S.E.2d 700, 708 (1998))), cert. denied,

558 U.S. 851, 130 S. Ct. 129, 175 L. Ed. 2d 84 (2009). Further, “[t]he decision of the

trial judge is entitled to great deference since he is in a far better position than an

appellate court to determine the effect of any such error on the jury.” Thomas, 350
N.C. at 341, 514 S.E.2d at 502 (citing State v. King, 343 N.C. 29, 44, 468 S.E.2d 232,

242 (1996)). We also note that “[m]istrial is a drastic remedy, warranted only for such


                                          -72-
                                  STATE V. MCNEILL

                                  Opinion of the Court



serious improprieties as would make it impossible to attain a fair and impartial

verdict.” State v. Smith, 320 N.C. 404, 418, 358 S.E.2d 329, 337 (1987) (quoting State

v. Stocks, 319 N.C. 437, 441, 355 S.E.2d 492, 494 (1987)).

      Defendant’s motions for mistrial here were based on statements made by the

prosecutor in the State’s closing arguments. During closing arguments “an attorney

may not become abusive, inject his personal experiences, express his personal belief

as to the truth or falsity of the evidence or as to the guilt or innocence of the

defendant, or make arguments on the basis of matters outside the record.” N.C.G.S.

§ 15A-1230(a) (2017). We have recognized, however, that prosecutors “ ‘are given

wide latitude in the scope of their argument’ and may ‘argue to the jury the law, the

facts in evidence, and all reasonable inferences drawn therefrom.’ ” State v. Goss, 361
N.C. 610, 626, 651 S.E.2d 867, 877 (2007) (quoting State v. Alston, 341 N.C. 198, 239,

461 S.E.2d 687, 709-10 (1995), cert. denied, 516 U.S. 1148, 116 S. Ct. 1021, 134 L. Ed.
2d 100 (1996)), cert. denied, 555 U.S. 835, 129 S. Ct. 59, 172 L. Ed. 2d 58 (2008). The

trial court may ordinarily remedy improper argument with curative instructions

“since it is presumed that jurors will understand and comply with the instructions of

the court,” State v. Young, 291 N.C. 562, 573, 231 S.E.2d 577, 584 (1977) (first citing

State v. Sparrow, 276 N.C. 499, 173 S.E.2d 897 (1970); then citing State v. Long, 280
N.C. 633, 187 S.E.2d 47 (1972)), though “[s]ome transgressions are so gross and their

effect so highly prejudicial that no curative instruction will suffice to remove the




                                         -73-
                                  STATE V. MCNEILL

                                  Opinion of the Court



adverse impression from the minds of the jurors,” id. at 573-74, 231 S.E.2d at 584

(citations omitted).

      Here, during its closing argument in the guilt-innocence proceeding of the trial,

while commenting on defendant’s theory of the crime, the prosecutor stated:

             Where was Shaniya’s body found? Off Walker Road, past
             Spring Lake before you get to Sanford, exactly where the
             defendant’s attorney said you would find the body. So that
             would mean that her people, her relatives that are going to
             take her to school that morning, they drive her right back
             up to Sanford, another 40 minute drive. They just
             happened to sexually assault her and dump her body where
             the cell phone analysis, where the defendant’s lawyer said
             he put the body, where the metal identification says the
             body is and where the soil sample identification says the
             body is. And that’s all just coincidence? The defense would
             have you believe that that’s just coincidence.

(Emphasis added.) During the next recess, out of the presence of the jury, defendant’s

trial attorney objected to the prosecutor’s comment and moved for a mistrial.

Defendant’s attorney argued to the trial court: “You made the lines. You drew the

lines and that went way past the line -- way past the line. His statement was the

body was found where his lawyer said he put the body.” The trial court responded

that it did not hear the comment and asked the court reporter to read back that

portion of the State’s argument. The trial court then stated, “All right. Motion for

mistrial is denied. If you want me to tell them to disregard that, I’ll be glad to tell

them that. I didn’t catch it. I’m not sure how many of them caught it.” Defendant’s




                                         -74-
                                     STATE V. MCNEILL

                                     Opinion of the Court



attorney declined, stating, “No, sir. That would just be drawing more attention to the

error.” The trial court then said:

             All right. Let’s bring them in. I have told the jury to
             remember the evidence for themselves. If the lawyer says
             something they don’t remember from the evidence, they are
             to disregard that and abide by their own recollection of the
             evidence. Based on that and in my discretion, the motion
             for mistrial is denied. And I will give them a cautionary
             instruction now -- a general cautionary instruction, not
             about that specifically but to -- in general, about remember
             the evidence, okay?

When the jury returned, the trial court instructed jurors:

             Let me remind you once again that closing arguments are
             not evidence. The evidence is what you heard and saw
             during the presentation of evidence. If, during the course
             of making a final argument, one or more of the attorneys
             attempts to restate the evidence or a portion of the evidence
             and your recollection of the evidence is different from the
             attorneys’, you are to recall and remember the evidence
             and be guided exclusively by your own recollection of the
             evidence.

Later in the State’s closing argument, the prosecutor asserted:

             He killed and left Shaniya on Walker Road. The cell phone
             analysis puts him there. The soil sample analysis puts him
             there. The metal identification analysis puts him there.
             And his defense attorney telling law enforcement where to
             look for the body puts him there.

(Emphasis added.) Defendant’s attorney objected at the next recess and again moved

for a mistrial based on the prosecutor’s stating “his defense attorney telling law

enforcement where to look for the body puts him there.” The trial court responded

that “I think it’s the same as saying the metal and the minerals puts him there. It’s


                                            -75-
                                  STATE V. MCNEILL

                                  Opinion of the Court



an inference from what the attorney said. So your motion for mistrial is denied.”

Defendant’s attorney renewed his motion and asserted that the combination of the

two comments should result in a mistrial. The trial court ruled:

                    All right. Well, I find nothing wrong with the second
             incident that you’re complaining of. I do find that he did
             cross by saying what I told him -- not what I told him not
             to but would not allow testimony that the defendant
             provided the information to the lawyer. He improperly
             commented on that in the first incident. In my discretion,
             I denied your request for mistrial. I gave a cautionary
             instruction to the jury and I do not feel like the comment
             rises to the point where I should declare a mistrial. I think
             that clarifies my ruling.

The trial court denied the defense’s repeated renewals of its motions for mistrial.

      Defendant argues that the prosecutor’s statements that Shaniya’s body was

found “where the defendant’s lawyer said he put the body” and that “[defendant’s]

attorney telling law enforcement where to look for the body puts him there”

contravened the trial court’s pretrial rulings concerning evidence of the disclosure

and were without support in the record. Defendant asserts that these statements

were severely prejudicial because they called on the jury to infer that he made

confessions to his attorneys, which, if made, would have been privileged and

inadmissible, and also to infer that defendant concealed the body, which defendant

contends amounts to evidence of malice and of premeditation and deliberation.

Additionally, defendant argues that the statements were so prejudicial that the trial

court’s general curative instructions did nothing to cure the impermissible inferences



                                         -76-
                                    STATE V. MCNEILL

                                    Opinion of the Court



urged by the State, nor could a more specific curative instruction have remedied the

issue. As a result, defendant contends that the trial court abused its discretion in

denying his motions for mistrial.

      With regard to the second statement, namely, that “[defendant’s] attorney

telling law enforcement where to look for the body puts him there,” we conclude that

this statement was not improper. As discussed above, evidence that the information

of Shaniya’s location was conveyed to law enforcement by defendant’s attorneys was

properly admitted by the trial court and this evidence permitted reasonable

inferences to be drawn that were incriminating to defendant. These inferences are

precisely what the prosecutor argued here—that defendant was the ultimate source

of the information and had been to that location. Thus, the prosecutor’s statement

was permissible because he was arguing “the facts in evidence, and . . . reasonable

inferences drawn therefrom,” Goss, 361 N.C. at 626, 651 S.E.2d at 877 (quoting

Alston, 341 N.C. at 239, 461 S.E.2d at 709-10); see also, e.g., State v. Smith, 294 N.C.
365, 379, 241 S.E.2d 674, 682 (1978) (“Since the evidence was properly admitted, the

prosecutor was entitled to argue the full force of that evidence to the jury.”).

Defendant was free to rebut these inferences with any available evidence, as he

sought to do in his closing argument. But defendant’s objection to the incriminating

nature of these inferences is in reality a reiteration of his previous arguments that

the disclosure, and the admission of evidence relating to the disclosure, violated his




                                           -77-
                                 STATE V. MCNEILL

                                  Opinion of the Court



constitutional rights and resulted in prejudice. As we have already considered and

rejected these arguments, defendant’s contention here must fail as well.

      On the other hand, the prosecutor’s first statement that Shaniya’s body was

found “where the defendant’s lawyer said he put the body” was improper. This

statement was not couched as an inference but rather as an assertion of fact, which

was not an accurate reflection of the evidence. Nonetheless, we conclude that this

improper statement was not “such [a] serious impropriet[y] as would make it

impossible to attain a fair and impartial verdict.” Smith, 320 N.C. at 418, 358 S.E.2d

at 337 (quoting Stocks, 319 N.C. at 441, 355 S.E.2d at 494). Given that the prosecutor

was allowed to argue the reasonable inferences arising from the evidence of

defendant’s attorneys’ disclosure, and did so repeatedly in his closing argument, this

sole misstatement of that evidence did not run far afield of what was permissible.

Had we arrived at a different conclusion with respect to defendant’s previous

arguments, the impropriety of this statement may have been more egregious.

      Further, we note that the trial judge agreed the statement was improper once

it was read back by the court reporter, but when it was originally uttered he did not

notice the statement, which ultimately occupied a single line from an extensive

closing argument spanning sixty-nine pages of the record. See Young, 291 N.C. at

573, 231 S.E.2d at 583 (noting that the prosecutor’s statement at issue “comprises

only a few lines from forty-one pages in the record devoted to the closing arguments

for the State”). As the trial court stated when offering to give a specific curative


                                         -78-
                                  STATE V. MCNEILL

                                   Opinion of the Court



instruction, “If you want me to tell them to disregard that, I’ll be glad to tell them

that. I didn’t catch it. I’m not sure how many of them caught it.” This excerpt

supports the trial court’s discretionary ruling relating to the effect the statement may

have had on the jury. Moreover, in addition to offering to give a specific curative

instruction, the trial court gave a general curative instruction.

      Additionally, the evidence against defendant was overwhelming. See State v.

Huey, 370 N.C. 174, 181, 804 S.E.2d 464, 470 (2017) (“When this Court has found the

existence of overwhelming evidence against a defendant, we have not found

statements that are improper to amount to prejudice and reversible error.” (citing

State v. Sexton, 336 N.C. 321, 363-64, 444 S.E.2d 879, 903, cert. denied, 513 U.S. 1006,

115 S. Ct. 525, 130 L. Ed. 2d 429 (1994), grant of postconviction relief aff’d, 352 N.C.
336, 532 S.E.2d 179 (2000))). This evidence included, inter alia: defendant’s initial

denial to police of knowing Shaniya or being involved in her disappearance until

confronted by photos from the hotel video cameras; the eyewitness and video

evidence, as well as defendant’s trial stipulation, of defendant taking Shaniya from

Sleepy Hollow to the Comfort Suites and leaving the hotel with her; the small blanket

that was discovered in the trash can and contained feces, blood, Shaniya’s hair, and

defendant’s pubic hair; the DNA evidence of defendant’s pubic hair on the hotel

comforter; the cell phone information showing that defendant was near the location

where the body was found and contradicting his story of receiving anonymous

instructions and taking Shaniya to the dry cleaning establishment in Fayetteville;


                                          -79-
                                  STATE V. MCNEILL

                                   Opinion of the Court



the soil and metal fragment recovered from defendant’s car that was uniquely

consistent with the location where Shaniya’s body was found; defendant’s apparent

attempt to kill himself after being confronted with the evidence against him; and the

fact that the police received information on where to search for Shaniya from

attorneys who were representing defendant. In light of the foregoing reasons, and

affording “great deference” to the trial judge “since he is in a far better position than

an appellate court to determine the effect of any such error on the jury,” Thomas, 350
N.C. at 341, 514 S.E.2d at 502 (citing King, 343 N.C. at 44, 468 S.E.2d at 242), we

conclude that the trial judge did not abuse his discretion in denying defendant’s

motions for a mistrial based upon the improper remark.

       Jury Instruction for Sex Offense and (e)(5) Aggravating Circumstance

      Defendant next argues that the trial court erred in the guilt-innocence

proceeding by instructing the jury that it could find defendant guilty of sexual offense

of a child if it found either vaginal or anal penetration because the State failed to

present any evidence of anal penetration and because “it cannot be discerned from

the record upon which theory or theories the jury relied in arriving at its verdict.”

State v. Lynch, 327 N.C. 210, 219, 393 S.E.2d 811, 816 (1990) (citing State v. Pakulski,

319 N.C. 562, 574, 356 S.E.2d 319, 326 (1987)). For the same reasons, defendant

contends that the trial court erred in the sentencing proceeding by instructing the

jury that it could find the (e)(5) aggravating circumstance that the “capital felony was




                                          -80-
                                  STATE V. MCNEILL

                                   Opinion of the Court



committed while the defendant was engaged in the commission of, or flight after

committing, the act of a sexual offense with a child.” We disagree.

      “A trial judge should never give instructions to a jury which are not based upon

a state of facts presented by some reasonable view of the evidence.” State v. Sweat,

366 N.C. 79, 89, 727 S.E.2d 691, 698 (2012) (quoting State v. Lampkins, 283 N.C. 520,

523, 196 S.E.2d 697, 699 (1973)). Before a particular charge is submitted to the jury,

“the trial court must find substantial evidence has been introduced tending to prove

each essential element of the offense charged and that the defendant was the

perpetrator of the offense.” State v. Williams, 308 N.C. 47, 64, 301 S.E.2d 335, 346

(citing State v. Powell, 299 N.C. 95, 98, 261 S.E.2d 114, 117 (1980)), cert. denied, 464
U.S. 865, 104 S. Ct. 202, 78 L. Ed. 2d 177 (1983). In determining whether there is

sufficient evidence to support every element of the offense charged, “[t]he evidence is

to be considered in the light most favorable to the State; the State is entitled to every

reasonable intendment and every reasonable inference to be drawn therefrom.”

Powell, 299 N.C. at 99, 261 S.E.2d at 117 (citations omitted). Similarly, in the

sentencing proceeding, “[i]n determining the sufficiency of the evidence to submit an

aggravating circumstance to the jury, the trial court must consider the evidence in

the light most favorable to the State, with the State entitled to every reasonable

inference to be drawn therefrom.” State v. Bell, 359 N.C. 1, 32, 603 S.E.2d 93, 114

(2004) (quoting State v. Anthony, 354 N.C. 372, 434, 555 S.E.2d 557, 596 (2001), cert.




                                          -81-
                                   STATE V. MCNEILL

                                    Opinion of the Court



denied, 536 U.S. 930, 122 S. Ct. 2605, 153 L. Ed. 2d 791 (2002)), cert. denied, 544 U.S.
1052, 125 S. Ct. 2299, 161 L. Ed. 2d 1094 (2005).

      Defendant asserts that the evidence of anal penetration was insufficient under

our decision in State v. Hicks, 319 N.C. 84, 352 S.E.2d 424 (1987).           There the

defendant was convicted of first-degree sexual offense based upon a theory of anal

penetration.    Id. at 89-90, 352 S.E.2d at 425, 427.      The only evidence of anal

penetration was the seven-year-old victim’s testimony that the defendant “put his

penis in the back of me.” Id. at 86, 90, 352 S.E.2d at 425, 427. Additionally, the

physician who had examined the victim, when asked about evidence of “sexual

intercourse anally,” testified that there was “[n]one at all.” Id. at 90, 352 S.E.2d at

427. We reversed the defendant’s conviction, concluding that:

                      Given the ambiguity of [the victim’s] testimony as to
               anal intercourse, and absent corroborative evidence (such
               as physiological or demonstrative evidence) that anal
               intercourse occurred, we hold that as a matter of law the
               evidence was insufficient to support a verdict, and the
               charge of first degree sexual offense should not have been
               submitted to the jury.

Id. at 90, 352 S.E.2d at 427. Defendant argues that Hicks is controlling here because

while the autopsy revealed injuries to Shaniya’s vaginal area, there was “no evidence

of rectal injury;”12 however, defendant’s reliance upon Hicks is misplaced.



      12  Defendant also argues that the State’s evidence failed to reveal any semen,
spermatozoa, or male DNA on the rectal swabs, nor was any found on Shaniya’s panties. We
note that there was expert testimony from a DNA expert, stating that the absence of DNA
was not unexpected because DNA begins to degrade or break down over time and that beyond

                                           -82-
                                  STATE V. MCNEILL

                                   Opinion of the Court



      As an initial matter, we note that evidence of an apparent injury is not

dispositive on the issue of penetration. See, e.g., State v. Smith, 315 N.C. 76, 102, 337
S.E.2d 833, 850 (1985) (stating that “no medical evidence of penetration, such as

bruising or tearing, is required to support” a conviction for first-degree sexual

offense); State v. Norman, 196 N.C. App. 779, 782, 675 S.E.2d 395, 398 (in which an

expert explained that the absence of anal damage does not mean sexual assault did

not occur “because the anal area was meant to stretch without tearing”), disc. rev.

denied, 363 N.C. 587, 683 S.E.2d 382 (2009). More importantly, while the autopsy

revealed no apparent injury, here there was sufficient other evidence that was lacking

in Hicks. In this case, a Kastle-Meyer or phenolphthalein test, which is a test used

to give the indication of whether blood is present on an item, indicated the presence

of blood in Shaniya’s anus. This chemical analysis also revealed a positive indication

for the presence of blood in the crotch area of Shaniya’s panties, as well on the bottom

rear portion of Shaniya’s shirt. Additionally, there was the circumstantial evidence

on the rail and steps of the trailer of feces which had not been present the previous

night. Further, in a nearby trash can, police discovered a child’s blanket that had

previously been in the living room of the trailer and that also contained feces, as well

as blood, Shaniya’s hair, and defendant’s pubic hair. This trash can was located




a 72 hour window it becomes more and more likely that it will not be recoverable. Special
Agent Hughes also testified that environmental conditions can affect how quickly DNA
breaks down. Here Shaniya was missing for over six days.

                                          -83-
                                      STATE V. MCNEILL

                                      Opinion of the Court



across the street from the Davis residence and in close proximity to where defendant

had parked his car the previous night—after he had texted multiple women and

driven to the trailer park with the apparent hope of connecting with one of them. We

hold that this evidence, taken in the light most favorable to the State, was sufficient

to submit to the jury the issue of defendant’s guilt of sexual offense, as well as the

(e)(5) aggravating circumstance related to a sexual offense, based upon a theory of

anal penetration. Defendant’s arguments are overruled.

                   Voluntariness of Defendant’s Statements to Police

       Defendant next argues that the trial court erred in denying his motion to

suppress statements he made during his interview with police on 12 November

2009.13 This argument is without merit.

       “The standard of review in evaluating the denial of a motion to suppress is

whether competent evidence supports the trial court’s findings of fact and whether




       13  Defendant also argues that certain evidence of his conduct—specifically that, during
a break in the interrogation, he twice put a key into a wall electrical socket—should also have
been inadmissible as “fruit of the involuntary statements.” Defendant, however, did not
challenge the admission of this conduct in the trial court and raises this issue for the first
time on appeal. Accordingly, “[d]efendant has failed to properly preserve this issue because
of his failure to raise it before the trial court.” State v. Gainey, 355 N.C. 73, 100, 558 S.E.2d
463, 480 (first citing N.C. R. App. P. 10(b)(1); then citing State v. Eason, 328 N.C. 409, 420,
402 S.E.2d 809, 814 (1991)), cert. denied, 537 U.S. 896, 123 S. Ct. 182, 154 L. Ed. 2d 165
(2002). Further, defendant has not requested plain error review of this issue. See N.C. R.
App. P. 10(4) (“In criminal cases, an issue that was not preserved by objection noted at trial
and that is not deemed preserved by rule or law without any such action nevertheless may
be made the basis of an issue presented on appeal when the judicial action questioned is
specifically and distinctly contended to amount to plain error.”).



                                              -84-
                                  STATE V. MCNEILL

                                   Opinion of the Court



the findings of fact support the conclusions of law.” Biber, 365 N.C. at 167-68, 712

S.E.2d at 878 (citing State v. Brooks, 337 N.C. 132, 140-41, 446 S.E.2d 579, 585

(1994)). We review conclusions of law de novo. Id. at 168, 712 S.E.2d at 878 (citing

McCollum, 334 N.C. at 237, 433 S.E.2d at 160).

      While defendant’s primary contention in the trial court was that he was

subjected to custodial interrogation without the requisite Miranda warnings, he has

abandoned that argument on appeal and instead contends solely that his statements

were not voluntarily made, rendering their admission into evidence a violation of the

Due Process Clause of the Fourteenth Amendment to the United States Constitution

and Article I, Sections 19 and 23 of the North Carolina Constitution. The test for

voluntariness is whether, under the totality of the circumstances, “the confession [is]

the product of an essentially free and unconstrained choice by its maker,” in which

event it is admissible, or instead whether a defendant’s “will has been overborne and

his capacity for self-determination critically impaired,” in which event “the use of his

confession offends due process.” Culombe v. Connecticut, 367 U.S. 568, 602, 81 S. Ct.
1860, 1879, 6 L. Ed. 2d 1037, 1057-58 (1961) (citing Rogers v. Richmond, 365 U.S.
534, 544, 81 S. Ct. 735, 741, 5 L. Ed. 2d 760, 768 (1961)); see also State v. Hardy, 339
N.C. 207, 222, 451 S.E.2d 600, 608 (1994) (“The test for voluntariness in North

Carolina is the same as the federal test.” (citing State v. Jackson, 308 N.C. 549, 581,

304 S.E.2d 134, 152 (1983), judgment vacated and remanded, 479 U.S. 1077, 107 S.




                                          -85-
                                  STATE V. MCNEILL

                                  Opinion of the Court



Ct. 1271, 94 L. Ed. 2d 133 (1987), aff’d on remand, 322 N.C. 251, 368 S.E.2d 838

(1988), cert. denied, 490 U.S. 1110, 109 S. Ct. 3165, 104 L. Ed. 2d 1027 (1989))).

      According to defendant, despite his initial denials to police that he was

involved in the disappearance of Shaniya, which demonstrated his will not to make a

statement, the detectives made promises, threats, and other coercive comments that

overcame defendant’s will after fifty-four minutes and caused him to make certain

statements, including his admission to taking Shaniya from Sleepy Hollow to the

Comfort Suites as well as his story about receiving instructions on his telephone from

an unnamed third party. Defendant contends that the trial court erred by finding

that the investigating officers did not make any promises or threats and by

concluding that his statements were voluntarily made. We need not address these

contentions, however, because, as the State argues, even if defendant was able to

establish any error by the trial court in admitting these statements, such error would

be harmless beyond a reasonable doubt. See N.C.G.S. § 15A-1443(b) (2017) (“A

violation of the defendant’s rights under the Constitution of the United States is

prejudicial unless the appellate court finds that it was harmless beyond a reasonable

doubt. The burden is upon the State to demonstrate, beyond a reasonable doubt, that

the error was harmless.”).

      While a confession is prejudicial because it is the “best evidence” of a

defendant’s guilt, State v. Fox, 274 N.C. 277, 289, 163 S.E.2d 492, 501 (1968),

defendant did not confess to murder or sexual assault. On the contrary, even after


                                         -86-
                                 STATE V. MCNEILL

                                  Opinion of the Court



the point at which defendant’s will was purportedly overborne, he denied causing any

harm to Shaniya. Defendant’s sole admission was that he had taken Shaniya from

Sleepy Hollow to the Comfort Suites—a fact to which he stipulated at trial and that

he does not dispute on appeal.

      Any prejudice caused by the admission of defendant’s statements would be

limited to the effect on his credibility. For example, the State was able to present

evidence of defendant’s phone records and cellular location data that tended to

disprove defendant’s story about receiving instructions on his phone from an

unnamed third party to take Shaniya to a dry cleaning establishment at the corner

of Country Club Drive and Ramsey Street in Fayetteville. Further, towards the end

of the interview with police, defendant denied making his earlier statements, which

would both contradict his earlier statements and also his stipulation at trial. Yet,

this was not the only evidence tending to damage defendant’s credibility.         For

instance, defendant’s suppression argument would have no effect on the admissibility

of his statements made before the point at which he contends his will was overborne,

including his various denials of being at Brenda Davis’s trailer, of seeing Shaniya or

even knowing her, of having Shaniya in his car, of taking her to the hotel in Sanford,

and of being the person seen on video recordings checking into the hotel under

defendant’s name and with his identification. Similarly, there was the evidence that

defendant had told both of the clerks at the Comfort Suites that he was traveling with

his daughter and taking her to her mother in Virginia. Given the overwhelming


                                         -87-
                                   STATE V. MCNEILL

                                   Opinion of the Court



evidence of defendant’s guilt presented at trial, we conclude that any conceivable

effect on defendant’s credibility caused by the admission of his statements would be

harmless beyond a reasonable doubt. See State v. Autry, 321 N.C. 392, 400, 364
S.E.2d 341, 346 (1988) (“Significantly, this Court has held that the presence of

overwhelming evidence of guilt may render error of constitutional dimension

harmless beyond a reasonable doubt.” (citing State v. Brown, 306 N.C. 151, 164, 293
S.E.2d 569, 578, cert. denied, 459 U.S. 1080, 103 S. Ct. 503, 74 L. Ed. 2d 642 (1982))).

                               Racial Justice Act Hearing

      Defendant next argues that the trial court erred in denying his motion under

the Racial Justice Act to prohibit the State from seeking the death penalty without

holding an evidentiary hearing.

      The Racial Justice Act (RJA) became effective on 11 August 2009 and provided

that “[n]o person shall be subject to or given a sentence of death or shall be executed

pursuant to any judgment that was sought or obtained on the basis of race.” N.C.G.S.

§ 15A-2010 (2009); Act of Aug. 6, 2009, ch. 464, 2009 N.C. Sess. Laws 1213. The RJA

implemented a hearing procedure authorizing a defendant to raise an RJA claim

either at the Rule 24 pretrial conference or in postconviction proceedings. N.C.G.S. §

15A-2012 (2009); Ch. 464, sec. 1, 2009 N.C. Sess. Laws at 1214-15.            The RJA

provided, in pertinent part:

                    (a)   The defendant shall state with particularity
             how the evidence supports a claim that race was a
             significant factor in decisions to seek or impose the


                                          -88-
                                 STATE V. MCNEILL

                                  Opinion of the Court



             sentence of death in the county, the prosecutorial district,
             the judicial division, or the State at the time the death
             sentence was sought or imposed.

                   (1)    The claim shall be raised by the defendant at
                          the pretrial conference required by Rule 24 of
                          the General Rules of Practice for the Superior
                          and District Courts or in postconviction
                          proceedings pursuant to Article 89 of Chapter
                          15A of the General Statutes.

                   (2)    The court shall schedule a hearing on the
                          claim and shall prescribe a time for the
                          submission of evidence by both parties.

N.C.G.S. § 15A-2012; Ch. 464, sec. 1, 2009 N.C. Sess. Laws at 1214-15. The RJA was

amended in 2012, see Act of June 21, 2012, ch. 136, secs. 3-4, 2012 N.C. Sess. Laws

(Reg. Sess. 2012) 471, 471-73, and then repealed in its entirety in 2013, see Act of

June 13, 2013, ch. 154, sec. 5, 2013 N.C. Sess. Laws 368, 372.

      Defendant contends that although the RJA was amended, and ultimately

repealed, the ex post facto clauses of the United States and North Carolina

Constitutions, the Due Process Clause of the Fourteenth Amendment, Article I,

Section 19 of the North Carolina Constitution, and North Carolina common law bar

the application of the amended RJA or the repeal of the RJA to his rights under the

original RJA. Further, defendant argues that despite the mandatory language of the

original RJA that “[t]he court shall schedule a hearing on the claim and shall

prescribe a time for the submission of evidence by both parties,” N.C.G.S. § 15A-




                                         -89-
                                  STATE V. MCNEILL

                                  Opinion of the Court



2012(a)(2) (2009) (emphases added), the trial court erroneously denied his RJA

motion without holding an evidentiary hearing.

      Yet, assuming arguendo that any version of the RJA applies to defendant, he

neglects to note that he himself did not follow the language of section 15A-2012(a)(1),

which mandates that “[t]he claim shall be raised by the defendant at the pretrial

conference required by Rule 24 of the General Rules of Practice for the Superior

and District Courts or in postconviction proceedings pursuant to Article 89 of

Chapter 15A of the General Statutes.” Id. § 2012(a)(1) (2009) (emphasis added). Here

defendant did not raise his RJA claim at the Rule 24 conference. Notably, at the Rule

24 conference, the trial court twice asked defendant whether he wanted to be heard,

and on both occasions defendant stated that there was nothing to be offered for

defendant. Defendant cannot complain of the trial court’s failure to strictly adhere

to the RJA’s pretrial statutory procedures where he himself failed to follow those

procedures.

      We observe that the RJA authorized a defendant to raise an RJA claim at the

Rule 24 pretrial conference “or in postconviction proceedings pursuant to Article 89

of Chapter 15A of the General Statutes.” Id. Accordingly, while we express no

opinion on the substance of any rights or claims defendant may have under any

version of the RJA, our conclusion here is without prejudice to defendant’s ability to

raise any such claim in postconviction proceedings in the form of a motion for

appropriate relief.


                                         -90-
                                 STATE V. MCNEILL

                                 Opinion of the Court



        Improper Remarks in Closing Arguments at Sentencing Proceeding

      Defendant next argues that the trial court erred by failing to intervene ex mero

motu during the State’s closing argument in the sentencing proceeding. We disagree.

      Defendant takes exception to two statements made by prosecutors during the

State’s closing argument which refer to his decision not to present mitigating

evidence or closing arguments. First, Assistant District Attorney Cox stated:

             Do not let the actions sway or cause you to sympathize with
             his course of action in this sentencing phase about
             argument or evidence -- do not let it manipulate you into
             feeling sympathy for the defendant. The judge will instruct
             you that you’re not to take that into consideration. Do not
             let it sway you.

Shortly afterward, District Attorney West stated:

             Now, I ask you, as Ms. Cox did -- we do not know why the
             defendant has conducted himself in the sentencing hearing
             as he has; but, I ask you to follow the law when you go
             through the process. It may be to invoke sympathy. It may
             be a simple act of defiance, or it may be some type of
             manipulation. Whatever the reason, I ask you to go
             through this process and make your decision based on the
             facts and the law in this particular case.

According to defendant, the remarks were grossly improper because they expressed

personal opinions, based solely on speculation and without support in the record,

which attributed improper motives to defendant’s decision not to present mitigating

evidence or give closing arguments at the sentencing proceeding. Defendant did not

object on either occasion.




                                        -91-
                                   STATE V. MCNEILL

                                   Opinion of the Court



      “Where there is no objection, ‘the standard of review to determine whether the

trial court should have intervened ex mero motu is whether the allegedly improper

argument was so prejudicial and grossly improper as to interfere with defendant’s

right to a fair trial.’ ” State v. Gaines, 345 N.C. 647, 673, 483 S.E.2d 396, 412 (quoting

State v. Alford, 339 N.C. 562, 571, 453 S.E.2d 512, 516 (1995)), cert. denied, 522 U.S.
900, 118 S. Ct. 248, 139 L. Ed. 2d 177 (1997).

      We conclude that there was no gross impropriety in the prosecutors’ remarks

such that the trial court was required to intervene ex mero motu. We first note that

it was not impermissible for the prosecutors here to comment on defendant’s lack of

mitigating evidence. See State v. Taylor, 337 N.C. 597, 613, 447 S.E.2d 360, 370

(1994)14 (“It is well established that although the defendant’s failure to take the stand

and deny the charges against him may not be the subject of comment, the defendant’s

failure to produce exculpatory evidence or to contradict evidence presented by the

State may properly be brought to the jury’s attention by the State in its closing

argument.” (first citing State v. Reid, 334 N.C. 551, 555, 434 S.E.2d 193, 196 (1993);

then citing State v. Young, 317 N.C. 396, 415, 346 S.E.2d 626, 637 (1986); then citing

State v. Mason, 315 N.C. 724, 732, 340 S.E.2d 430, 436 (1986); and then citing State

v. Tilley, 292 N.C. 132, 143, 232 S.E.2d 433, 441 (1977))); see also State v. Brown, 320
N.C. 179, 204-06, 358 S.E.2d 1, 18-19 (1987) (finding no gross impropriety in



       In February 2010, a three judge panel of the North Carolina Innocence Inquiry
      14

Commission unanimously ruled that Taylor had been wrongly convicted in 1993.

                                          -92-
                                  STATE V. MCNEILL

                                   Opinion of the Court



prosecutor’s arguments during capital sentencing proceeding concerning the

defendant’s failure to produce siblings who could testify on his behalf), cert. denied,

484 U.S. 970, 108 S. Ct. 467, 98 L. Ed. 2d 406 (1987). Further, the thrust of both

prosecutors’ arguments was a simple admonition to the jury to make its decision

based on the facts and the law presented in the case. To the extent that there was

any impropriety in the prosecutors’ suggestions that defendant’s decision not to

present mitigating evidence or give closing arguments was an “act of defiance” or a

“manipulation” to garner sympathy, we conclude that these comments were not “so

prejudicial and grossly improper as to interfere with defendant’s right to a fair trial.”

Gaines, 345 N.C. at 673, 483 S.E.2d at 412 (quoting Alford, 339 N.C. at 571, 453

S.E.2d at 516).

                                  Preservation Issues

      Defendant argues that the death penalty constitutes cruel and unusual

punishment in violation of the Eighth and Fourteenth Amendments to the United

States Constitution and Article I, Section 27 of the North Carolina Constitution, and

that North Carolina’s capital sentencing scheme is arbitrary, vague, and overbroad.

Defendant does not characterize this assertion as a preservation issue, but “we treat

the assigned error as such in light of our numerous decisions that have rejected a

similar argument.” State v. Hurst, 360 N.C. 181, 205, 624 S.E.2d 309, 326, cert.

denied, 549 U.S. 875, 127 S. Ct. 186, 166 L. Ed. 2d 131 (2006). This Court has

previously considered and rejected these arguments, and we decline to depart from


                                          -93-
                                  STATE V. MCNEILL

                                   Opinion of the Court



our prior precedent. See, e.g., id. at 205, 624 S.E.2d at 327 (“This Court has held that

the North Carolina capital sentencing scheme is constitutional . . . .” (citing State v.

Powell, 340 N.C. 674, 695, 459 S.E.2d 219, 230 (1995), cert. denied, 516 U.S. 1060,

116 S. Ct. 739, 133 L. Ed. 2d 688 (1996))); see also State v. Maness, 363 N.C. 261, 294,

677 S.E.2d 796, 816-17 (2009), cert. denied, 559 U.S. 1052, 130 S. Ct. 2349, 176 L. Ed.
2d 568 (2010); State v. Duke, 360 N.C. 110, 142, 623 S.E.2d 11, 32 (2005), cert. denied,

549 U.S. 855, 127 S. Ct. 130, 166 L. Ed. 2d 96 (2006); State v. Garcia, 358 N.C. 382,

424-25, 597 S.E.2d 724, 753 (2004), cert. denied, 543 U.S. 1156, 125 S. Ct. 1301, 161
L. Ed. 2d 122 (2005); State v. Williams, 304 N.C. 394, 409-11, 284 S.E.2d 437, 448

(1981), cert. denied, 456 U.S. 932, 102 S. Ct. 1985, 2 L. Ed. 2d 450 (1982); State v.

Barfield, 298 N.C. 306, 343-54, 259 S.E.2d 510, 537-44 (1979), cert. denied, 448 U.S.
907, 100 S. Ct. 3050, 65 L. Ed. 2d 1137 (1980), disavowed on other grounds, State v.

Johnson, 317 N.C. 193, 203-04, 344 S.E.2d 775, 782 (1986).

      Defendant raises five additional issues that he concedes have previously been

decided by this Court contrary to his position: (1) the trial court erred by ordering

defense counsel to defer to defendant’s decision not to present mitigating evidence in

the sentencing proceeding after finding an absolute impasse between defendant and

defense counsel; (2) the trial court committed plain error under the Eighth and

Fourteenth Amendments by instructing the jury that it could refuse to give effect to

nonstatutory mitigating evidence if the jury deemed the evidence not to have

mitigating value; (3) the trial court committed plain error by using the word


                                          -94-
                                    STATE V. MCNEILL

                                     Opinion of the Court



“satisfies” in capital sentencing instructions to define defendant’s burden of

persuasion to prove mitigating circumstances; (4) the trial court committed plain

error by instructing the jurors for Issues Three and Four that each juror “may”

consider mitigating circumstances found in Issue Two; and (5) when charging the

commission of murder that is punishable by death, the failure to allege aggravating

circumstances in the short-form murder indictment is a jurisdictional defect under

North Carolina law.

       Having considered defendant’s arguments, we see no reason to revisit or depart

from our earlier holdings. See State v. Grooms, 353 N.C. 50, 84-86, 540 S.E.2d 713,

734-35 (2000) (holding that when the defendant and his counsel had reached an

absolute impasse, the trial court properly ordered defense counsel to defer to

defendant’s wishes not to present mitigating evidence and that this ruling did not

deprive the defendant of effective assistance of counsel),15 cert. denied, 534 U.S. 838,

122 S. Ct. 93, 151 L. Ed. 2d 54 (2001); State v. Payne, 337 N.C. 505, 533, 448 S.E.2d
93, 109 (1994) (finding no error in a sentencing instruction that “allowed the jury to

decide that a non-statutory circumstance existed but that it had no mitigating



       15  Defendant asserts that the trial court’s order prohibiting his counsel from
presenting mitigating evidence deprived him of his Sixth Amendment right to effective
assistance of counsel under Cronic in that it prevented “meaningful adversarial testing” of
the State’s penalty case. Cronic, 466 U.S. at 659, 104 S. Ct. at 2047, 80 L. Ed. 2d at 668. We
note that while the Court in Grooms referenced Strickland in addressing and rejecting the
ineffective assistance of counsel portion of the defendant’s mitigating evidence argument,
Grooms, 353 N.C. at 86, 540 S.E.2d at 735, the defendant there asserted violations of the
Sixth Amendment right to counsel under both Strickland and Cronic.

                                            -95-
                                  STATE V. MCNEILL

                                    Opinion of the Court



value”), cert. denied, 514 U.S. 1038, 115 S. Ct. 1405, 131 L. Ed. 2d 292 (1995); id. at

531-33, 448 S.E.2d at 108-09 (holding that the use of the term “satisfy” to define a

defendant’s burden of proof for mitigating circumstances was not plain error); State

v. Lee, 335 N.C. 244, 286-87, 439 S.E.2d 547, 569-70 (opining that the trial court did

not err in instructing the jurors for Issues Three and Four that each juror “may”

consider mitigating circumstances found in Issue Two), cert. denied, 513 U.S. 891,

115 S. Ct. 239, 130 L. Ed. 2d 162 (1994); see also State v. Wilkerson, 363 N.C. 382,

435, 683 S.E.2d 174, 206 (2009) (“This Court has repeatedly held that short-form

murder indictments satisfy the requirements of our state and federal constitutions.”

(citing State v. Hunt, 357 N.C. 257, 278, 582 S.E.2d 593, 607, cert. denied, 539 U.S.
985, 124 S. Ct. 44, 156 L. Ed. 2d 702 (2003))), cert. denied, 559 U.S. 1074, 130 S. Ct.
2104, 176 L. Ed. 2d 734 (2010).

                               Proportionality Review

      Finally, in accordance with our statutory responsibility, we consider whether

the record supports the aggravating circumstances found by the jury, whether the

death sentence “was imposed under the influence of passion, prejudice, or any other

arbitrary factor,” and whether the death sentence “is excessive or disproportionate to

the penalty imposed in similar cases, considering both the crime and the defendant.”

N.C.G.S. § 15A-2000(d)(2) (2017).

      The jury found all five of the aggravating circumstances submitted for its




                                           -96-
                                    STATE V. MCNEILL

                                    Opinion of the Court



consideration.16 The jury found the existence of three aggravating circumstances

under N.C.G.S. § 15A-2000(e)(3), namely, that in three separate instances defendant

had been previously convicted of a felony involving the use of violence to another

person. The jury found the existence of two additional aggravating circumstances

under N.C.G.S. § 15A-2000(e)(5): first, that the capital felony was committed while

the defendant was engaged in the commission of, or flight after committing, the act

of first degree kidnapping; and second, that the capital felony was committed while

the defendant was engaged in the commission of, or flight after committing, the act

of a sexual offense with a child. After careful consideration, we conclude that the

jury’s finding of these circumstances beyond a reasonable doubt was fully supported

by the evidence.

       Defendant presents no argument that his sentence of death should be vacated

because it “was imposed under the influence of passion, prejudice, or any other

arbitrary factors,” id. § 15A-2000(d)(2), and our careful review of the record and

transcripts reveals nothing that would support such a ruling.



       16 Two statutory mitigating circumstances were submitted—that the capacity of
defendant to appreciate the criminality of his conduct or to conform his conduct to the
requirements of the law was impaired, N.C.G.S. § 15A-2000(f)(6), and the catchall mitigating
circumstance that any other circumstance arose from the evidence that any juror deems to
have mitigating value, id. § 15A-2000(f)(9)—but neither was found by the jury. At least one
juror found the non-statutory mitigating circumstance that defendant’s use of marijuana and
or alcohol, and or cocaine affected his decision making, and at least one juror found the
nonstatutory mitigating circumstance that defendant is a good father to his children and
loves them. The jury found beyond a reasonable doubt that these mitigating circumstances
were insufficient to outweigh the aggravating circumstances.

                                           -97-
                                  STATE V. MCNEILL

                                   Opinion of the Court



      Last, we must determine whether “the sentence of death is excessive or

disproportionate to the penalty imposed in similar cases, considering both the crime

and the defendant.” Id. § 15A-2000(d)(2). “We consider all cases which are roughly

similar in facts to the instant case, although we are not constrained to cite each and

every case we have used for comparison.” State v. McNeill, 360 N.C. 231, 254, 624
S.E.2d 329, 344 (citing State v. al-Bayyinah, 359 N.C. 741, 760-61, 616 S.E.2d 500,

514 (2005), cert. denied, 547 U.S. 1076, 126 S. Ct. 1784, 164 L. Ed. 2d 528 (2006)),

cert. denied, 549 U.S. 960, 127 S. Ct. 396, 166 L. Ed. 2d 281 (2006). “Whether the

death penalty is disproportionate ‘ultimately rest[s] upon the “experienced

judgments” of the members of this Court.’ ” al-Bayyinah, 359 N.C. at 761, 616 S.E.2d

at 514 (alteration in original) (quoting State v. Green, 336 N.C. 142, 198, 443 S.E.2d
14, 47, cert. denied, 513 U.S. 1046, 115 S. Ct. 642, 130 L. Ed. 2d 547 (1994)).

      This Court has held the death penalty to be disproportionate in eight cases:

State v. Kemmerlin, 356 N.C. 446, 487-89, 573 S.E.2d 870, 897-99 (2002); State v.

Benson, 323 N.C. 318, 328-29, 372 S.E.2d 517, 522-23 (1988); State v. Stokes, 319 N.C.
1, 19-27, 352 S.E.2d 653, 663-68 (1987); State v. Rogers, 316 N.C. 203, 234-37, 341
S.E.2d 713, 731-33 (1986), overruled on other grounds by Gaines, 345 N.C. at 676-77,

483 S.E.2d at 414, and by State v. Vandiver, 321 N.C. 570, 573, 364 S.E.2d 373, 375

(1988); State v. Young, 312 N.C. 669, 686-91, 325 S.E.2d 181, 192-94 (1985); State v.

Hill, 311 N.C. 465, 475-79, 319 S.E.2d 163, 170-72 (1984); State v. Bondurant, 309
N.C. 674, 692-94, 309 S.E.2d 170, 181-83 (1983); and State v. Jackson, 309 N.C. 26,


                                          -98-
                                   STATE V. MCNEILL

                                   Opinion of the Court



45-47, 305 S.E.2d 703, 716-18 (1983). We conclude that this case is not substantially

similar to any of those cases.

      Here defendant kidnapped a five-year-old child from her home and sexually

assaulted her before strangling her and discarding her body under a log in a remote

area used for field dressing deer carcasses. We note that this Court “ha[s] never found

a death sentence disproportionate in a case involving a victim of first-degree murder

who also was sexually assaulted.” State v. Kandies, 342 N.C. 419, 455, 467 S.E.2d
67, 87 (citing State v. Payne, 337 N.C. 505, 537, 448 S.E.2d 93, 112 (1994), cert. denied,

514 U.S. 1038, 115 S. Ct. 1405, 131 L. Ed. 2d 292 (1995)), cert. denied, 519 U.S. 894,

117 S. Ct. 237, 136 L. Ed. 2d 167 (1996). Further, “[t]his Court has deemed the (e)(3)

aggravating circumstance,” of which the jury here found three separate instances,

“standing alone, to be sufficient to sustain a sentence of death.” al-Bayyinah, 359
N.C. at 762, 616 S.E.2d at 515 (citing State v. Bacon, 337 N.C. 66, 110 n.8, 446 S.E.2d
542, 566 n.8 (1994), cert. denied, 513 U.S. 1159, 115 S. Ct. 1120, 130 L. Ed. 2d 1083

(1995)). Similarly, we have held that the (e)(5) aggravating circumstance, of which

the jury here found two separate instances based upon the commission, or flight after

commission of, kidnapping and sex offense, to be sufficient to affirm a sentence of

death. See State v. Zuniga, 320 N.C. 233, 274-75, 357 S.E.2d 898, 923-24, cert. denied,

484 U.S. 959, 108 S. Ct. 359, 98 L. Ed. 2d 384 (1987). Moreover, the jury found

defendant guilty of both felony murder and first-degree murder committed with

malice, premeditation, and deliberation. While a conviction based solely upon felony


                                          -99-
                                  STATE V. MCNEILL

                                   Opinion of the Court



murder is punishable by a sentence of death, “a finding of premeditation and

deliberation indicates a more calculated and cold-blooded crime for which the death

penalty is more often appropriate.” State v. Phillips, 365 N.C. 103, 150, 711 S.E.2d
122, 154 (2011) (quoting Taylor, 362 N.C. at 563, 669 S.E.2d at 276 (internal

quotation marks omitted)), cert. denied, 565 U.S. 1204, 132 S. Ct. 1541, 182 L. Ed. 2d
176 (2012).

      In comparing defendant’s case with those in which this Court has found the

death penalty to be proportionate, al-Bayyinah, 359 N.C. at 762, 616 S.E.2d at 515,

we conclude that defendant’s case is more analogous to these cases. See, e.g., State v.

Lane, 365 N.C. 7, 39-40, 707 S.E.2d 210, 230 (holding a sentence of death

proportionate when the “defendant confessed to taking advantage of a trusting five-

year-old child, then raping and sodomizing her before putting her, while still alive, in

a garbage bag sealed with duct tape, wrapping her in a tarp, and discarding her body

in a creek”), cert. denied, 565 U.S. 1081, 132 S. Ct. 816, 181 L. Ed. 2d 529 (2011).

                                      Conclusion

      For the foregoing reasons we conclude that defendant received a fair trial and

capital sentencing proceeding free of prejudicial error, and that the death sentence

recommended by the jury and imposed by the trial court is not excessive or

disproportionate.

      NO ERROR.




                                          -100-